                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                  Plaintiff,
      v.                                         Case No. 18-cv-196-pp
ZACHARY E. CLOYD,

                  Defendant.

   ORDER SUSTAINING GOVERNMENT’S OBJECTIONS (DKT. NO. 32),
 REVERSING MAGISTRATE JUDGE’S ORDER GRANTING DEFENDANT’S
MOTION FOR HEARING UNDER FRANKS V. DELAWARE (DKT. NO. 29) AND
 DENYING DEFENDANT’S MOTION FOR FRANKS HEARING (DKT. NO. 13)


      I.    Introduction

      The grand jury charged the defendant with being a felon in possession of

a firearm, possessing Ecstasy with intent to distribute and possessing a firearm

in furtherance of a drug offense. The drugs and gun the defendant is alleged to

have possessed were recovered on August 24, 2018 by officers of the

Milwaukee Police Department when they searched the defendant’s residence at

2629 North 8th Street in Milwaukee. The officers had awarrant for the search;

three days earlier, on August 21, 2018, Milwaukee Police Officer Ndiva Malafa

had signed an affidavit indicating that a reliable informant had seen the

defendant with a gun at the 8th Street residence within the week prior, and

had told Malafa that the defendant armed himself with the gun inside the

residence to protect himself from other armed drug dealers in the

neighborhood. The affidavit also said that a second informant had seen the

defendant with a gun during drug transactions within the past month. Based

on this affidavit, Milwaukee County Court Commissioner J.C. Moore issued the



                                       1
warrant whose execution resulted in the evidence that supports the federal

charges against the defendant.

      What brings the case before the court is the defendant’s motion for a

hearing under Franks v. Delaware, 438 U.S. 154 (1978), to determine whether

Malafa intentionally or recklessly provided false or misleading information in

that August 21, 2018 affidavit, or whether he intentionally or recklessly

omitted material information from the affidavit. The defendant insists that

Malafa did, because in the two months prior to signing the affidavit for the

North 8th Street warrant, Malafa was the affiant in two other search warrant

applications—one for a warrant to search the home of the defendant’s mother’s

boyfriend (Individual A), and one to search a residence on North 28th Street in

Milwaukee, which an unidentified informant had told Malafa was the

defendant’s “prior” residence. The defendant believed when he filed the motion

that Individual A was the “confidential” informant who provided information for

both the 28th Street and 8th Street affidavits, that Individual A was not reliable

and that Malafa had reason to know that Individual A was unreliable due to

Malafa’s involvement in the two prior searches. The government disagrees,

arguing that the Individual A issue is a red herring. The magistrate judge

granted the defendant’s motion for a Franks hearing, and the government has

objected.

II.   Procedural History

      The grand jury returned a three-count indictment charging that on

August 24, 2018, the defendant possessed a firearm knowing that he’d

previously been convicted of a felony, possessed with intent to distribute

MMDA (Ecstasy) and knowingly possessed a firearm in furtherance of a drug

trafficking offense. Dkt. No. 1. The defendant filed a motion to compel the


                                        2
government to disclose the identity of the confidential informant described in

the search warrant that led to the defendant’s arrest, dkt. no. 14, and a motion

requesting a Franks hearing, dkt. no. 13. The motion to compel asked the

assigned magistrate judge, David E. Jones, to order the government to disclose

whether Individual A—the defendant’s mother’s boyfriend—was the informant

for either warrant, or in the alternative, to disclose whether the same informant

provided information for both warrants. Dkt. No. 14 at 4-6. The defendant also

asked Judge Jones to require the government to provide “some information”

about the “remarkable” track record of the informant who’d provided

information for the affidavit in support of the warrant that had led to the

federal charges. Id. at 6-7.

      The government opposed the motion to compel, dkt. no. 15, and the

defendant filed a reply, dkt. no. 20. Judge Jones scheduled a hearing on the

motion to compel (not a Franks hearing) for January 18, 2019.

      In a letter filed the day before the January 18, 2019 hearing, the

defendant told Judge Jones that paragraph 34 of the affidavit in support of the

warrant (the “8th Street” affidavit, to distinguish it from the affidavit supporting

the warrant to search the 28th Street address) referred to a second informant

who claimed to have seen the defendant with a gun within thirty days prior to

the date the affidavit was signed. Dkt. No. 22 at 1. The defendant expressed

concern that the second informant referenced in the 8th Street affidavit might

be the same informant who’d provided information for the 28th Street affidavit,

and opined that the informant who’d provided the information for the 28th

Street affidavit had turned out to be wrong. Id. The defendant asked that the

court include a discussion of this second informant’s identity at the January

18 hearing. Id. at 2.


                                         3
      At the January 18 hearing, defense counsel indicated that he wasn’t

seeking the identities of the informants—he just wanted to know if the

secondary informant referenced in the 8th Street warrant was the same person

who’d provided the information for the 28th Street warrant, as well as to know

whether either informant was Individual A and whether the same informant

provided information for both affidavits. Dkt. No. 23 at 1. The government

declined to state whether Individual A was the informant, stated that it believed

that there were different informants for the two affidavits but that it wasn’t

sure; it stated that even if it learned that information, it wasn’t sure it could

disclose it. Id. As to the “track record” of the 8th Street informant, defense

counsel indicated that he wanted some verification of the time frame during

which the 8th Street CI had provided the information leading to over 100

warrants, such as a document indicating how many warrants had resulted

during particular periods. Id. at 1-2.

      During the hearing, defense counsel’s investigator testified that it was

the defendant’s mother, Aretha Johnson, who had told him that she believed

that the informant for both the 28th Street and the 8th Street warrants was

her boyfriend, Individual A. Id. at 2.

      In a February 19, 2019 order, Judge Jones partially granted the motion

to compel. Dkt. No. 24. He concluded that the defendant’s request for the court

to order the government to disclose whether the same informant had provided

information for both warrants was moot; the government had confirmed “that

the informant referenced in the first warrant is not the same informant

referenced in the second warrant.” Id. at 2. Judge Jones also denied the

defendant’s request that he order the government to confirm whether

Individual A was either informant. Id. Judge Jones granted the motion,


                                         4
however, to the extent that he ordered the government to tell the defendant the

year the 8th Street informant began working with law enforcement and how

many search warrants had resulted from that informant’s information between

March 13, 2018 and August 21, 2018. Id. at 13.

       Several months later, after the parties had fully briefed the motion for a

Franks hearing, Judge Jones granted that motion, dkt. no. 29; the government

filed an objection (appealing only the order granting the request for the Franks

hearing, not the order partially granting the motion to compel), dkt. no. 32.

III.   Factual Background

       The charges against the defendant resulted from items—a gun and

eighty-four grams of marijuana, .19 grams of crack, seven Ecstasy tablets and

twenty-one Oxycodone tablets—recovered during the execution of a search

warrant at 2629 North 8th Street on August 24, 2018, as well as the

defendant’s post-arrest statement admitting to possession of the gun and to

sometimes selling marijuana and Ecstasy. Dkt. No. 13 at 9. Officer Malafa

signed the affidavit in support of the warrant on August 21, 2018. Dkt. No. 13-

8. The affidavit was reviewed by Assistant District Attorney Jessica Bellows, id.

at 9, and Commissioner Moore issued the warrant on the same day—August

21, 2018, id. at 1.

       Much of Officer Malafa’s August 21, 2018 affidavit consists of boilerplate.

It said that he had, at the time of the affidavit, been a Milwaukee Police Officer

for three and a half years. Dkt. No. 13-8 at 1. It described his experience in

investigating narcotics cases, working with informants, investigating gun cases

and drafting and executing search warrants. Id. at 1-2.

       Paragraph 8 of the affidavit stated that the application for the search

warrant was based “in part” on information that Malafa received “from a


                                         5
confidential informant (who is a subject who gave a statement against their

own penal interest) regarding drug activity” at the address to be searched. Id.

at 4. This paragraph is followed by four paragraphs of boilerplate about how to

determine the reliability of informants. Id. at 4-5. At paragraph 13, Malafa

stated that he believed the informant was

       a credible person because the statement made by the confidential
       informant shows that the confidential informant’s knowledge was
       based on the confidential informant’s personal involvement in the
       purchase of narcotics and how and from whom the confidential
       informant purchases narcotics from; that the amount of detail
       provided by the confidential informant to a law enforcement officer
       would tend to reasonably infer that the confidential informant had
       gained this information in a reliable way; specifically, statements
       made by the confidential informant indicating the delivery
       arrangements, the date of the most recent purchase by the
       confidential informant are all statements against the penal interest
       of the confidential informant; that these statements against the
       confidential informant’s penal interest is one that tends to subject
       the confidential informant to criminal liability and that a reasonable
       person in the confidential informant’s position would not have made
       unless believing it to be true; lastly that the fact that the confidential
       informant implicated himself/herself in the crimes and gave
       information that could have been provided only by one who was
       involved in the crimes is sufficient to establish the credibility of the
       confidential informant . . . .

Id. at 5.

       At the end of page 5 of the nine-page affidavit, Malafa got to the

information specific to the defendant. Paragraph 15 stated that Malafa knew

“through information provided by a reliable, confidential informant, and

personal involvement in this investigation and through reports and documents

maintained in the regular course of City of Milwaukee Police Department

business” that the address on North 8th Street was “being used by [the

defendant] . . . a convicted felon, to store a firearm in a residence he lives in

and controls” at that address. Id. at 5-6. Paragraph 16 stated that Malafa “was


                                           6
informed that within the past seven (7) days by a reliable confidential

informant . . . who wishes to remain anonymous due to its intimate knowledge

about [the defendant] that the informant had observed [the defendant] with a

firearm at the [North 8th Street] residence.” Id. at 6. It averred that the

informant had stated that the defendant “arms himself with the firearm inside

his residence and uses it to protect them from other armed drug dealers that

reside in the area . . . .” Id.

       In the next paragraph—paragraph 17—Malafa expressed his confidence

that the informant was knowledgeable about weapons. Id. Malafa said that he’d

confirmed “through interrogation of the informant” that the informant had a

“very sound understanding of firearms basics,” and that he/she “knew the

difference between semi-automatic weapons, revolvers, rifles, shotguns and

non-firearm weapons like compressed air guns.” Id. Malafa also stated that the

informant was knowledgeable about handling guns, “and why firearms are

used by subject(s) suspected of being involved in illegal activity . . . .” Id.

       Paragraph 18 is particularly relevant to the issue before the court. That

paragraph reads:

       Affiant knows through past experience that [the defendant] is
       involved in the trafficking of Heroin and Cocaine base; the affiant
       executed a search warrant at [the defendant’s] prior residence within
       the last thirty (30) days, in which indicia of narcotics trafficking and
       unlawful possession of firearms were located . . . .

Id.

       In paragraph 19, Malafa said that the informant told him that the

defendant operated a Green Pontiac Grand Prix with Wisconsin license place

number ADD 4632; Malafa said he knew from his own personal observation

that the green Pontiac had been on the “curtilage” of the North 8th Street

address “within the last 48 hours . . . .” Id.

                                          7
      Paragraph 20 indicated that Malafa knew from another law enforcement

officer that there was a lot of foot traffic going to and from the North 8th Street

residence, and that Malafa knew from his training and experiences “that a high

amount of short term visits, where individuals enter the residence and shortly

thereafter leave, is consistent with narcotic distribute . . . .” Id.

      In paragraph 21, Malafa stated that he knew “from personal observation”

that the defendant left the North 8th Street residence, opened the driver’s side

door of the green Pontiac “and then proceeded to enter the rear (southwest)

side door of the residence” at North 8th Street; the paragraph does not say

when Malafa observed this. Id.

      Paragraph 22 states that the informant told Malafa that the defendant

had a felony arrest warrant. Id. Malafa says he “corroborated” this by

conducting a Department of Transportation check, which revealed that the

defendant was subject to an arrest warrant for violating probation. Id. In

paragraph 24, Malafa explained that he’d checked the Wisconsin Circuit Court

Access Program and learned that the defendant had a felony conviction for

manufacturing and delivering heroin, and that “[t]hese convictions” had not

been reversed; that same search revealed to Malafa that the defendant was on

active supervision with the Department of Corrections. Id. at 7.

      Another paragraph relevant to the issue before the court is paragraph 23,

which states that

      [t]he affiant believes that the informant is a credible person because
      the informant is giving law enforcement officer information directly
      corroborated by the knowledge and past experience of law
      enforcement officers. The informant further provides the description
      of the suspect [defendant] and positively identified [the defendant]
      through Milwaukee Police Department resources. The confidential
      informant provided detailed information of the criminal activity at
      [the defendant’s] residence and the type of criminal offenses
      committed by [the defendant]. The informant has provided detailed
                                           8
      information against his penal interest during a criminal
      investigation. Further, the informant has provided detailed
      information in the past that has led to the execution of at least one
      hundred (100) search warrants, resulting in the recovery of a large
      amount of cocaine and marijuana, and at least one hundred (100)
      wanted subjects. The informant also has shown the affiant the
      locations of drug houses from which the affiant and other law
      enforcement officers have recovered and made arrests for narcotics
      possession offenses and firearms recoveries in the past.

Id. at 6-7.

      Paragraph 34 is the last pertinent paragraph. Malafa stated that

      [t]he   affiant    knows     an    individual   by   the    name      of
      [defendant/birthdate] is associated with the address of 2629 North
      8th Street. [A]s the confidential informant has stated; That affiant
      knows that the presence of firearms in the residence presents a
      significant risk to the safety of the officers executing the search
      warrant, that it is common for more than one firearm to be located
      in a residence. Specifically, a secondary informant has seen [the
      defendant] armed with a firearm during drug transactions in the
      past thirty (30). Affiant knows this presents a significant risk to the
      safety of the officers executing the search warrant possibly allowing
      the occupants to arm themselves prior to law enforcement making
      entry. Affiant believes that the information presented in this affidavit
      forms the basis to request a no-knock warrant.

Id. at 8-9.

      The remainder of the affidavit is boilerplate regarding Malafa’s knowledge

of how drug dealers use certain items and keep certain items in their homes.

Id. at 7-9.

IV.   The Pleadings

      A.      The Defendant’s Motion (Dkt. No. 13)

              1.   Arguments

      In his motion asking the court to schedule a Franks hearing, the

defendant argued that the search Malafa mentioned in the affidavit—the search

of the defendant’s “prior residence” that allegedly took place within the


                                         9
previous thirty days—had turned up “no incriminating materials linked to “the

defendant,” that police found nothing linked to the defendant and that a

resident at the location had told police that the defendant didn’t live there and

had no property there and that she’d not seen him with drugs or a gun. Dkt.

No. 13 at 1. The defendant asserted that this fact didn’t appear in the North

8th Street affidavit, even though Malafa had signed both the affidavit for the

prior warrant and the North 8th Street affidavit. Id. at 1-2. The defendant

asserted that in the North 8th Street affidavit, Malafa “suggested that the first

warrant had produced incriminating evidence pointing to [the defendant],” and

that this “was false.” Id. at 2.

      The motion also asserted that the defendant “reasonably” believed that

the same informant had provided information for both warrant affidavits, that

this person was on state supervisions, that he’d been selling drugs, that he’d

led police on a car chase, and that he’d possessed a firearm himself weeks

before “fingering” the defendant. Id. at 2. The defendant argued that Malafa

knew all this but didn’t disclose it in the North 8th Street affidavit, and that

Malafa used “legal boilerplate” to cover up the “sparse allegations” in the

affidavit. Id. The defendant asserted that if the North 8th Street affidavit had

been “complete and accurate,” Commissioner Moore would not have issued the

warrant. Id.

      The defendant explained that “[t]hings began” with Individual A, who had

been convicted of a drug offense in 2005, served nine years in state custody

and currently was serving a seven-year term of extended supervision. Id. The

defendant asserted that Individual A had been “in a relationship with [the

defendant’s] mother . . . for many years,” but that Individual A remained

married to another woman twenty years his senior. Id. at 2-3. The defendant


                                        10
asserted—and provided police reports to prove—that in late May 2018, patrol

officers saw what they thought was a drug deal taking place in a Walgreens

parking lot; one of the participants was in a tan Nissan Murano. Id. at 3; Dkt.

No. 13-2. The Nissan and its driver escaped; the police found drugs and

paraphernalia in the other party’s car. Id.

      The defendant contended that the police determined the Nissan was

owned by Individual A’s wife; they spoke to her, and after initially lying, she

admitted that she let a person with a name similar to Individual A’s use her

car, and let the police search it. Id. The officers found items with Individual A’s

name on them, bits of sandwich bags and traces of crack. Id. Individual A’s

wife then admitted that Individual A had been using the car, and once the

officer identified Individual A, the other party to the drug transaction picked

Individual A out of a lineup as someone from whom he’d been trying to buy

crack at the Walgreens. Id.

      The defendant asserted that the police had begun to surveil Individual

A—they collected informant information, observed him using the tan Murano,

saw evidence of drug sales and had a drug dog sniff, and alert on, his front

door. Id. at 4. Officer Malafa—the same officer who prepared the North 8th

Street affidavit—prepared an affidavit to search Individual A’s home. Id.; Dkt.

No. 13-3. In late June or early July 2018, officers executed the warrant and

found a gun. Id.

      The defendant explained that Individual A was arrested on July 2, 2018,

id. at 4; Dkt. No. 13-2, and that Malafa interviewed him; during the interview,

Individual A admitted driving the Murano and fleeing police in May but denied

being involved in drug activity. Id.




                                        11
      The defendant posited that given all this, Individual A should have been

charged with something—maybe several somethings—or at the very least, had

his state supervision revoked. Id. Instead, the defendant asserted, Individual A

was released “a few days later.” Id. See also, Dkt. 13-4 (Department of

Corrections offender detail, showing that Individual A was released from the

Milwaukee Secure Detention Facility on July 10, 2018).

      The defendant stated that on July 8, 2018—two days before Individual A

was released from the MSDF—Malafa signed an affidavit in support of a search

warrant for a residence at 3848 North 28th Street. Id.; Dkt. No. 13-5 at 9. In

the affidavit, he explained that an informant had told him within the prior week

that the defendant was “using” 3848 N. 28th Street to store and sell cocaine

“while armed with a firearm,” and that the informant had seen the defendant

doing this. Id. at 4-5; Dkt. No. 13-5 at 5. Malafa said the informant had

indicated that the defendant lived in and controlled the N. 28th Street address.

Id. The informant also said that the defendant drove a black four door Chrysler

Sebring, and Malafa said that he had seen that car parked directly in front of

2848 N. 28th Street in the forty-eight hours before signing the affidavit. Id. at

6.

      The defendant asserted, however, that when the officers executed the

warrant at 3848 N. 28th Street, they “found no sign” of the defendant. Id. They

found five other individuals, some marijuana, some Ecstasy, some prescription

drugs and sixteen bullets, but “no correspondence or property linked to [the

defendant] at all.” Id. The defendant also asserted that “one of the primary

residents” at the North 28th Street address, Michella Bohannon, told the

defendant’s investigator that she had told one of the searching officers that

she’d never seen the defendant with a firearm or dealing drugs, that he did not


                                        12
live at 3848 N. 28th Street and that he never had. Id. She said she told police

that the defendant had just kept some things at that residence “for a short

time.” Id. The defendant explained that Bohannon had told the investigator

she’d gotten into a police car to show the police where she thought the

defendant lived (with, she thought, his mother). Id. at 5-6.

      The defendant characterized the search of the N. 28th Street address as

a “bust,” because it did not confirm the informant’s claims that the defendant

lived there or controlled the location. Id. at 6. The defendant asserted that the

search undermined the informant’s credibility. Id.

      The defendant stated that Malafa had signed the affidavit for the North

8th Street address “42 days later.” Id. at 6. He described this affidavit as

“targeting” the defendant. Id. The defendant recounted everything Malafa had

said in the North 8th Street affidavit. Id. at 6-7. He then argued that the North

8th Street affidavit was “false or misleading in several ways.” Id. at 7. The

defendant alleged that:

         •   The prior search warrant had been executed forty-two days
             earlier—not in the past thirty days as Malafa had stated in the
             affidavit.

         •   Officers found no evidence that the defendant ever had lived
             at 3848 N. 28th Street, but Malafa’s affidavit referred to that
             address as the defendant’s “prior residence.”

         •   Officers did not find any evidence of drug trafficking at the
             North 28th Street address (such as plastic baggies, cutting
             agents, digital scales, security cameras or large quantities of
             cash), while Malafa’s affidavit claimed that “indicia of
             narcotics trafficking and unlawful possession of firearms”
             were found at 28th Street.

         •   Malafa said he knew through past experience that the
             defendant was involved in trafficking heroin and cocaine
             base, but officers didn’t find evidence of heroin, crack or
             powder cocaine at the North 28th Street address; Malafa’s

                                        13
              report about the North 28th Street search says that an
              informant told Malafa that the defendant was selling heroin,
              crack and pills but in the North 28th Street affidavit, Malafa
              mentioned only cocaine.

          •   The affidavit did not mention Bohannon’s statements that
              she had never seen the defendant with a gun or selling
              drugs.

          •   Assuming that the informant who provided information for
              the North 8th Street affidavit was Individual A, Malafa’s
              affidavit did not mention that the informant was on state
              supervision, had recently committed new crimes, was
              “apparently ‘working off’ new charges” and faced revocation
              of his extended supervision.

          •   Assuming that the informant who provided information for
              the North 28th Street affidavit also was Individual A, the
              North 8th Street affidavit did not reveal that the search of
              North 28th Street did not corroborate his claim that the
              defendant lived there and controlled that residence.

Id. at 7-8.

      The defendant argued that Malafa made one “outright false” statement in

the 8th Street affidavit—that the prior warrant had been executed within the

previous thirty days, when it actually had been executed forty-two days prior.

Id. at 11. He asserted that Malafa included misleading information in the North

8th Street affidavit, such as Malafa’s assertion that he “knew” that the

defendant was involved in selling heroin and crack because of the prior search,

when the prior search didn’t reveal evidence of heroin, crack or even powder

cocaine. Id. The defendant said that it was “deeply misleading” for Malafa to

say in the 8th Street affidavit that the prior search took place at the

defendant’s prior “residence” when the prior search revealed no evidence that

the defendant lived there. Id. The defendant asserted that Malafa’s statement

that officers found “indicia” of drug trafficking and unlawful possession of

firearms during the previous search was misleading, and that the evidence
                                         14
found at 28th Street was more appropriately characterized as indicia of drug

possession. Id. He also argued, based on his belief that Individual A was the

informant who provided the information for both affidavits, that Malafa’s

representations about the informant’s reliability and record painted a rosier

picture than warranted. Id. at 12.

      The defendant maintained that Malafa had reason to know he’d provided

false or misleading information, because he signed the 28th Street affidavit, the

8th Street affidavit and the affidavit in support of the search of Individual A’s

residence, and that Malafa had detailed knowledge about Individual A. Id. at

12-13.

      Finally, the defendant argued that the 28th Street affidavit did not

provide probable cause to support a search, and that if the commissioner had

ignored the boilerplate (much of which, he asserted, was wrong or

inapplicable), the affidavit contained only one incriminating allegation—that

the informant had seen the defendant with a gun at 8th Street. Id. at 13-14.

The defendant argued that even that allegation was spare; there were no details

about when the informant allegedly saw the gun, where in the house he/she

saw it, what kind of gun it was. Id. at 14. He alleged that the informant didn’t

describe the 8th Street address and deduced from this that the informant never

went inside. Id. He conceded that the informant knew about the defendant

having access to the green Pontiac (which law enforcement confirmed) but

noted that Malafa didn’t say when Malafa saw the Pontiac at the address. Id. at

15. The defendant admitted that the informant knew about the defendant’s

probation warrant but argued that the affidavit didn’t explain how the

informant knew that. Id. The defendant referenced Malafa’s account that

another officer had described high foot traffic at 8th Street, but again pointed


                                        15
out that Malafa provided no time frame. Id. In sum, the defendant asserted

that the 8th Street affidavit provided very little in the way of probable cause for

a search.

      The defendant also acknowledged Malafa’s assertion that the informant

had assisted in procuring over 100 search warrants. Id. at 17. But he argued

that the affidavit did not reveal the time frame for that assistance, and he

assumed that “with such a long record, that informant must have given bad

information many times, too.” Id. He argued that the affidavit didn’t mention

how many unsuccessful tips the informant had provided. Id. at 17-18. The

defendant concluded that “with the misleading information about the prior

search warrant removed and corrected, and the omitted information added, the

8th Street affidavit doesn’t establish probable cause.” Id. at 18. And he

asserted that if Individual A was the informant for both affidavits, “the case

grows even weaker.” Id.

            2.     Evidence

      The defendant attached to his motion a document from the Department

of Corrections showing that Individual A was on supervision, dkt. no. 13-1;

police reports regarding the incident in the Walgreens parking lot in May 2018,

describing Individual A’s involvement in a suspected drug deal and car chase,

dkt. no. 13-2; Malafa’s June 2018 affidavit in support of the search warrant for

Individual A’s home, dkt. no. 13-3; a Department of Corrections document

showing the timing of Individual A’s release from custody after the May car

chase and June search warrant, dkt. no. 13-4; Malafa’s July 2018 affidavit in

support of the search warrant for 3848 North 28th Street, dkt. no. 13-5; a July

10, 2018 police report authored by Malafa, describing the search of the 28th

Street residence, dkt. no. 13-6; a December 3, 2018 affidavit from Federal


                                        16
Defender investigator Bill Gowin, in which he describes the statements made to

him by Michella Bohannon, dkt. no. 13-7; and Malafa’s August 21, 2018

affidavit in support of the search warrant for the 8th Street address, dkt. no.

13-8.

                    a.    The 28th Street Affidavit Compared to the 8th Street
                          affidavit

        The affidavit Malafa signed on July 8, 2018, in support of the warrant to

search the 28th Street address, is quite like the affidavit he signed in August in

support of the warrant to search the defendant’s 8th Street residence. The first

five paragraphs are identical to the first five paragraphs of the August affidavit.

Compare Dkt. No. 13-5 at 3 with Dkt. No. 13-8 at 3. Both affidavits have a

section titled “THE CONFIDENTIAL INFORMANT.” Compare Dkt. No. 13-5 at 4-

5 with Dkt. No. 13-8 at 4-5. Each of the “confidential informant” sections

contains seven paragraphs. The first paragraph of each is identical, except for

the address; each reads, “That affiant’s application for a search warrant is

based, in part, upon information which affiant received from a confidential

informant (who is a subject who gave a statement against their own penal

interest) regarding drug activity at the location of [address to be searched].”

Compare Dkt. No. 13-5 at 4, ¶1 with Dkt. No. 13-8 at 4, ¶8. The remaining six

paragraphs, all discussing why Malafa believes the informant is credible, are

identical. Compare Dkt. No. 13-5 at 4-5, ¶¶2-7 with Dkt. No. 13-8 at 4-5, ¶¶9-

14.

        The affidavits diverge somewhat in the text under the heading

“PROBABLE CAUSE & INVESTIGATION.” The July, 28th Street affidavit asserts

that the 28th Street residence was “being used” by the defendant, “a convicted

felon, to store and distribute quantities of cocaine while armed with a firearm

in a residence he lives in and controls,” dkt. no. 13-5 at 5, ¶1, while the
                                        17
August, 8th Street affidavit asserts that the residence “is being used by [the

defendant], a convicted felon, to store a firearm in a residence he lives in and

controls,” Dkt. No. 13-8 at 6, ¶15.

      The 28th Street affidavit asserts that Malafa was informed by a reliable

informant that within the past seven days, the informant had observed the

defendant delivering cocaine inside the 28th Street residence while armed with

a gun. Dkt. No. 13-5 at 5, ¶2. It says that within the past seven days the

informant had seen “an amount of cocaine,” and “transactions conducted by

[the defendant] in which an individual exchanged a sum of U.S. Currency for a

quantity of cocaine, which was provided by [the defendant].” Id. The affidavit

indicates that the informant demonstrated to Malafa that he/she was familiar

with cocaine, its appearance, and its packaging for personal use and retail; it

stated that the informant had told Malafa that the defendant “arms himself

with the firearm inside his residence and uses it to protect them from other

armed drug dealers that reside in the area.” Id.

      The June, 28th Street affidavit, however, contains the identical

paragraph contained in the August, 8th Street affidavit, asserting Malafa’s

confidence that the informant is knowledgeable about weapons, and that

Malafa had confirmed through interrogation that the informant knew firearms

basics, the differences between firearms, how to handle firearms and why

firearms are used by criminals. Compare Dkt. No. 13-5 at 6, ¶3 with Dkt. No.

13-8 at 6, ¶17.

      The affidavits also are identical in significant portions of the paragraph in

which Malafa explains why he believes the informant to be credible. Both

affidavits include a paragraph with the following language:

      The affiant believes that the informant is a credible person because
      the informant is giving law enforcement officer information directly
                                        18
      corroborated by the knowledge and past experience of law
      enforcement officers. The informant further provides the description
      of the suspect [defendant] and positively identified [the defendant]
      through Milwaukee Police Department resources. The confidential
      informant provided detailed information of the criminal activity at
      [the defendant’s] residence and the type of criminal offenses
      committed by [the defendant]. The informant has provided detailed
      information against his penal interest during a criminal
      investigation.

Compare Dkt. No. 13-5 at 6, ¶4 with Dkt. No. 13-8 at 6-7, ¶23. But the next

sentence in the June, 28th Street affidavit reads, “Further, the informant has

provided detailed information in the past that has led to the execution of at

least two (2) search warrants, resulting in the recovery of a large amount of

cocaine and marijuana,” dkt. no. 13-5 at 6, ¶4, while the August, 8th Street

affidavit’s next sentence reads, “Further, the informant has provided detailed

information in the past that has led to the execution of at least one hundred

(100) search warrants, resulting in the recovery of a large amount of cocaine

and marijuana, and at least one hundred (100) wanted subjects,” dkt. no. 13-8

at 7, ¶23. The last sentence of both paragraphs is identical, stating that the

information “also has shown the affiant the locations of drug houses from

which the affiant and other law enforcement officers have recovered and made

arrests for narcotics possession offenses and firearms recoveries in the past.”

Id.

      The 28th Street affidavit explains that the informant told Malafa that the

defendant recently had bought and operated a black, four-door Chrysler

Sebring that didn’t have a front registration plate, and Malafa stated that he

had personally observed that car parked in front of the 28th Street address in

the last twenty-four hours. Dkt. No. 13-5 at 6, ¶6.

      While both affidavits indicate that Malafa had confirmed through the

Wisconsin Circuit Court Access Program that the defendant had a felony
                                       19
conviction in Milwaukee County for manufacture/deliver heroin (greater than

three grams), a class I felony, and that the defendant was prohibited from

possessing firearms as a result, the 28th Street affidavit indicated that the

defendant was on active community supervision with an address of 2007 West

Clarke Street, dkt. no. 13-5 at ¶8, while the 8th Street affidavit indicated that

the defendant was on active community supervision “and has a valid felony

Violation of Probation warrant . . . ,” dkt. no. 13-8 at 7, ¶24.

       Both affidavits include eight, identical paragraphs under the heading

“NEXUS,” in which Malafa recounts what he has learned about drugs, drug

dealers and guns as a result of his training and experience. Compare Dkt. No.

13-5 at 6-8, ¶¶1-8 with Dkt. No. 13-8 at 7-8, ¶¶26-33. Both affidavits contain a

paragraph that begins with the following language:

       The affiant knows an individual by the name of [defendant] is
       associated with the address of [address to be searched]. As the
       confidential informant has stated; That affiant knows that the
       presence of firearms in the residence presents a significant risk to
       the safety of the officers executing the search warrant, that it is
       common for more than one firearm to be located in a residence.

Compare Dkt. No. 13-5 at 8, ¶11 with Dkt. No. 13-8 at 8-9, ¶34. But the next

sentence in the 28th Street affidavit reads, “Specifically, the informant has

seen [the defendant] armed with a firearm during drug transactions,” dkt. no.

13-5 at 8, ¶11, while the 8th Street affidavit’s next sentence reads,

“Specifically, a secondary informant has seen [the defendant] armed with a

firearm during drug transactions in the past thirty (30),” dkt. no. 13-8 at 9,

¶34.

                   b.     The Police Report Regarding the Search of the 28th
                          Street Residence

       Malafa authored a report on July 10, 2018, describing the events

surrounding the search of the 28th Street residence. Dkt. No. 13-6. That report
                                         20
indicated that the previous week, Malafa had spoken with an informant who

had identified the defendant as a felon on probation for narcotics delivery, that

the informant had seen the defendant with a semi-automatic-style firearm on

his person at all time and that the defendant was currently selling what the

informant believed to be “heroin, ‘crack’ cocaine base and pills.” Id. at 3. Malafa

related the informant’s description of the black, Chrysler Sebring, indicating

that the informant had described it as “an approximate 2010” model “with no

registration plates.” Id. Malafa said that he’d showed the informant the 28th

Street address, and that the informant had identified it as “the location where

[the defendant] was located.” Id. Malafa said that he used “Milwaukee Police

Department resources” to “identify a possible identity of [the defendant],” and

that he showed the informant a photo of the defendant and the informant

confirmed the defendant’s identity. Id.

      After describing the layout of the 28th Street residence, Malafa listed the

people who were in the residence at the time of the search. Id. at 4. Kenneth M.

Spruell was in the living room, along with Michaella Bohannon. Id. Someone

with the initials AJ, whose name is redacted, was in the kitchen. Cametta S.

Spruell was in the second bedroom, and Lazarus Burns was in the upper

stairwell “nearest the kitchen.” Id. Malafa reported that in the basement along

the west wall, an officer Wawrzyniakowski had found a black Glock gun case

containing a cleaning kit, “with magazines and grips.” Id. In the upstairs

bedroom, task force officer Kirk found a letter addressed to Lazarus Burns;

Detective Dodd found a black shoulder holster with two semi-automatic firearm

magazines containing sixteen unfired Luger cartridges. Id. In the second

bedroom (which Malafa identified as “BOHANNONS Bedroom”), Officer Hudson

found a clear plastic baggie containing marijuana. Id. Hudson also found a


                                          21
brown, unlabeled prescription bottle with “57 circular blue prescription pills,”

identified on Drugs.com as Clonazepam 1mg and a clear plastic baggie with

twenty-one circular prescription pills verified on Drugs.com as Ecstasy. Id. at

5.

      Malafa reported that a Department of Transportation check revealed that

“Spruell”—presumably Kenneth—had a probation violation warrant. Id. Both

Lazarus Burns and Kenneth Spruell were taken to the police station, and

Malafa concluded by stating that the case would be referred to the Milwaukee

County DA’s office for charging. Id. Malafa prepared another report, indicating

that he’d presented the case to the DA for prosecution on July 11, 2018, but

that the prosecutor had deferred prosecution. Id. at 7.

                   c.    Investigator Gowin’s Affidavit

      Investigator Gowin’s affidavit attested that he had met with “Michella

Bohannon at her home located at 3848 N. 28th Street” on November 19, 2018.

Dkt. No. 13-7 at 1. According to Gowin, Bohannon said that on July 10,

2018—the date the 28th Street warrant was executed—Bohannon “was

interviewed by one particular male police officer.” Id. at 2. Bohannon said that

the officer asked her if she knew the defendant, if the defendant lived “at her

residence,” when she’d last seen the defendant and if she’d seen the defendant

with cocaine, heroin or guns. Id. The affidavit then states that

      Ms. Bohannon told this police officer the following: she has known
      [the defendant] practically his whole life because he is her nephew,
      Kenneth Spruell’s cousin. [The defendant] has never lived at Ms.
      Bohannon’s house. [The defendant] visits Kenneth Spruell at Ms.
      Bohannon’s house but he doesn’t sleep at her house. [The
      defendant] stored some of his belongings at Ms. Bohannon’s house
      for about one week but he moved his belongings out in early July
      2018, which was the last time she saw him. [The defendant] did not
      live at Ms. Bohannon’s house during the week that he stored his
      belongings at her house. Ms. Bohannon has never seen [the
      defendant] with cocaine, heroin or guns at any time. Ms. Bohannon
                                       22
      only knew that [the defendant] had an addiction to Percocet pain
      pills. None of the pills found in Ms. Bohannon’s house belonged to
      [the defendant].

      The same police officer asked Ms. Bohannon if she knew where [the
      defendant] lived and she told the officer she believed [the defendant]
      lived with his mother, Aretha Johnson. This officer put Ms.
      Bohannon in his vehicle and she directed him to Aretha Johnson’s
      residence, just about a five minute drive from Ms. Bohannon’s
      house.

Id. at 2-3.

      In a footnote in his brief in support of his request for the Franks hearing,

the defendant indicates that Bohannon gave this statement to Investigator

Gowin on November 19, 2018. Dkt. No. 13 at 6 n.3. The defendant says that

Gowin then tried to have Bohannon sign her own affidavit, but that

“Bohannon’s mother, however, has subsequently prevented the defense

investigator from speaking with Ms. Bohannon, out of an apparent fear of

drawing police attention.” Id.

      B.      The Government’s Opposition (Dkt. No. 15)

      The government began by asserting that it was “willing to confirm that

the CI for the First Warrant, executed at 3848 North 28th Street, and the CI for

Second Warrant, executed at 2629 North 8th Street, are two different

individuals.” Dkt. No. 15 at 5. The government argued that due to a 2010

felony conviction, the defendant was prohibited from possessing a gun. Id. at 6.

It stated that in July 2018, an informant “who provided police with information

leading to at least two search warrants” told the police that he/she had seen

the defendant delivering cocaine while armed at the North 28th Street address.

Id. The government asserted that “[b]ased on that, and other information, the

police obtained a warrant.” Id. The government said that on executing the

warrant, the police “found evidence of drug trafficking and possession of

                                       23
firearms,” but did not “locate” the defendant. Id. The government recounted

that “[o]ne month later, a different CI, one who had provided police with

information leading to at least 100 search warrants, told police” that he/she

had seen the defendant in possession of a gun at the North 8th Street address.

Id. It said that “[t]he police, namely Officer Ndiva Malafa,” corroborated that

information by confirming the defendant’s presence at North 8th Street and his

access to the car the informant had described. Id. The government said that

Malafa wrote the affidavit, the state judge issued the warrant and police

executed it and found the evidence that gave rise to the federal charges. Id. at

6-7.

       The government summarized its opposition to the defendant’s motion

this way:

       Officer Malafa’s affidavit in support of the Second Warrant mentions
       his prior knowledge of [the defendant’s] drug dealing and the prior
       search warrant, but these details, which are confined to one
       paragraph, are not the facts that form the primary basis for the
       warrant. Instead, the warrant relies primarily on the information
       provided by a prolifically reliable CI and the corroboration of that
       information by Officer Malafa. Nothing in Officer Malafa’s affidavit is
       materially false or misleading. [The defendant] has not come forward
       with any evidence showing that Officer Malafa intentionally or
       recklessly lied or omitted information to mislead the magistrate into
       issuing the warrant. Moreover, even if this Court were to accept [the
       defendant’s] allegations to the contrary, probable cause existed for
       the search even if the purportedly problematic paragraphs are
       removed. [The defendant] cannot, therefore, meet the substantial
       burden required to justify a Franks hearing, and his request should
       be denied.

Id. at 7.

       According to the government, the defendant’s motion was based, not on

evidence, but on “two baseless and false conjectures”—that Individual A was

the informant who supplied the information in the North 8th Street affidavit,

id. at 8, and that Individual A was the informant for both warrants, id. at 9. As
                                         24
to the first assumption—that Individual A was the informant for the North 8th

Street warrant—the government argued that, “[t]aking that assumption as

fact,” the defendant’s assertion that Malafa did not reveal the informant’s

motivations and criminal activity was not true. Id. at 8-9. The government

asserted that on several occasions in the affidavit, Malafa had acknowledged

that the informant faced “personal criminal liability,” by asserting that the

informant had given statements against his/her own penal interest or

describing the informant’s involvement in criminal activity. Id. at 9.

         As for the defendant’s assumption that Individual A was the informant

for both affidavits, the government asserted that “[t]he falsity of that

assumption is . . . patently evidence on the face of the two warrants, which

clearly describe the CIs differently.” Id. The government pointed out that the

North 28th Street affidavit described an informant who had provided

information that led to the execution of at least two warrants, while the North

8th Street affidavit identified an informant who had provided information

leading to the execution of at least 100 warrants. Id. The government asserted

that the North 28th Street affidavit described an informant who had recounted

observations about the defendant, while the North 8th Street affidavit described

someone who’d had personal interaction with the defendant. Id. The

government contended that because the informant who provided information

for the first warrant was different from the one who provided information for

the second warrant, the defendant’s argument that Malafa didn’t reveal that

the second informant had provided “inaccurate” information lacked merit. Id.

at 10.

         The government conceded that Malafa made one misstatement in the

North 8th Street affidavit, by stating that the first warrant had been executed


                                        25
within the past thirty days when the warrant actually had been executed forty-

two days prior. Id. at 10. The government asserted, however, that the twelve-

day difference was immaterial, and not the kind of deliberate falsehood that

warranted a Franks hearing. Id. As to the paragraph in which Malafa stated

that he knew from past experience that the defendant was involved in

trafficking heroin and cocaine base, then described the execution of the prior

search warrant as having produced “indicia of narcotics trafficking and

unlawful possession of firearms,” the government argued that the defendant’s

assertion that the search showed that the defendant hadn’t lived at the North

28th Street address was not true, and that the affidavit stated probable cause

even without that paragraph. Id. at 11.

      Regarding probable cause, the government argued that the North 8th

Street affidavit “used a reliable and tested CI who had provided information

leading to over 100 search warrants and the recovery of at least 100 wanted

individuals.” Id. at 11-12. In a footnote, the government asserted that although

it wasn’t stated in the “warrant because it was not required, this CI has been

working with MPD for at least two years with multiple MPD officers,” and that

the officer who had been working with the informant for the past nine months

“has indicated that nearly all of the information provided over that time period

has proven to be accurate and has led to the execution of successful search

warrants.” Id. at 12 n.2. The government maintained that the affidavit showed

the informant had provided information about seeing the defendant with a gun

in the previous seven days at the North 8th Street address, and about the

defendant operating the green Pontiac Grand Prix. Id. The government

reiterated that Malafa personally had observed the defendant at the address,

had personally observed him “accessing” the green Pontiac at that address and


                                       26
had personally see the green Pontiac at the address “within 48 hours of the

affidavit. Id. The government asserted that those facts, “alone, were sufficient

for a finding of probable cause that [the defendant], who is a felon prohibited

from possessing a firearm, could be found at the 8th Street address in

possession of a firearm.” Id.

      In the alternative, the government argued that if the court found that

paragraph 18—the paragraph in which Malafa asserted that he knew that the

defendant trafficked in heroin and cocaine, then referenced the search at the

defendant’s “prior residence” which resulted in indicia of drug trafficking and

unlawful firearm possession—was necessary to prove probable cause, Malafa’s

assertions weren’t false or recklessly misleading. Id. at 13-14. The government

asserted that Gowin’s affidavit about what Bohannon told him was

uncorroborated, and that Bohannon’s statements were hearsay. Id. at 14. The

government said that the “investigator claims that Bohannon, who is [the

defendant’s] aunt,” said that the defendant hadn’t lived at the 28th Street

address, and that Bohannon hadn’t seen the defendant with cocaine, heroin or

guns; the government maintained that such “biased evidence” was not reliable

enough to warrant a Franks hearing. Id. The government also contended that

the defendant was “currently on state supervision for heroin distribution,”

arguing that Bohannon thus would have known that the defendant “has been

involved with heroin in the past” and that Malafa thus would have knowledge

of the defendant’s involvement with heroin. Id. The government also stated that

“Officer Malafa has documentary evidence indicating that Bohannon’s

purported statements to the investigator are false,” and said it was submitting

that evidence to the court for in camera review. Id.




                                        27
       As to Malafa’s assertion that the North 28th Street search revealed

indicia of drug trafficking and unlawful firearm possession, the government

argued that those statements were not misleading. Id. The government stated

that the police reports the defendant himself submitted showed that the police

who searched the North 28th Street address found “a gun case, holster,

magazines and bullets in a house with various controlled substances.” Id. at

14-15. The government asserted that the quantities of drugs found were

“substantial,” and that it was “reasonable to infer that the possession of

firearms in connection with those substances would be unlawful.” Id. at 15.

The government also asserted that the case (the evidence found at the North

28th Street address) “was presented to the ADA, thus belying [the defendant’s]

implication that the warrant execution revealed no evidence of serious criminal

activity.” Id.

       The government also disputed the defendant’s characterization that the

North 28th Street search did not reveal any connections to the defendant. The

government first pointed out that Malafa’s affidavit didn’t attribute the drugs

found there to the defendant. Id. The government says that by not asserting

that the drugs and other items found were the defendant’s, “Officer Malafa

implicitly communicated to the judge that police had not explicitly connected

[the defendant] to the criminal activity found there.” Id. The government

surmised that it was “improbable that the magistrate examining [the affidavit]

would have assumed [the defendant’s ownership of the items found at North

28th Street], especially because such an assumption would have been

inconsistent with the request for a second search warrant.” Id.

       Finally, the government contended that Malafa’s assertion that he knew

the defendant to be involved in heroin and crack trafficking was not false,


                                       28
because (a) the defendant had prior convictions for distributing controlled

substances, including heroin, and (b) the materials the government submitted

to the court for in camera review showed that others had told Malafa that the

defendant had been involved in drug dealing after his release from prison. Id.

at 16. The government also said that two different informants had “provided

similar information” to Malafa. Id. It asserted that Malafa was entitled to “rely

on this information in the affidavit.” Id.

      C.     The Defendants’ Reply Brief (Dkt. No. 28)

      The defendant replied that at the time Malafa signed the North 8th Street

affidavit, he knew that the North 28th Street warrant hadn’t been executed in

the past thirty days, knew that the 28th Street warrant “hadn’t targeted [the

defendant’s] residence” and knew that the officers who searched hadn’t found

any drugs or guns linked to the defendant. Dkt. No. 28 at 1. He insisted that

Malafa knew that the North 28th Street search had not resulted in criminal

charges and that the officers hadn’t found heroin, crack or cocaine. Id. But, he

asserted, Malafa did not put any of that in the affidavit, and instead “used the

28th Street search to justify the warrant here, suggesting that because of the

prior search of [the defendant’s] ‘residence’ he ‘knew’ that [the defendant] was

selling heroin and crack.” Id.

      The defendant went on to argue the following:

             Officer Malafa also knew that the informant cited in his
      affidavit had provided information leading to just three recent search
      warrants, and that the informant had given him inaccurate
      information. Yet he failed to mention this. What’s more, assuming
      that this informant was [Individual A] (which the government has
      refused to deny and which the defense reasonably believes), Officer
      Malafa knew that [Individual A] had concealed his own crimes from
      the police—lying to Officer Malafa’s face, just the month before. So
      far from making a statement against his “penal interest,” [Individual
      A] made a laughable exculpatory statement. Officer Malafa also
      knew that [Individual A] hadn’t simply confessed to one small crime,
                                         29
      rather he’d been caught dealing drugs, illegally possessing firearms,
      and leading police on a car chase, in addition to obstructing justice
      by lying, all on state supervision. So the officer knew that [Individual
      A] was desperate to help himself any way he could, and had a
      significant reason to lie. And he knew that [Individual A] was dating
      [the defendant’s] mother, and that [Individual A] appeared to be a
      rival drug dealer. Again, none of this was disclosed in the officer’s
      affidavit.

Id. at 1-2.

      Much of the rest of the defendant’s reply brief is a restatement of the

arguments in his motion. He noted, however, that the government had

submitted evidence to the court for in camera review and that the court had

refused to consider it. Id. at 4 n.1. He asserted that this was proper under the

law. Id. He also asserted that because the government had indicated that the

informant who provided information for the 28th Street affidavit had begun

working with the police in 2007, “much of the informant’s track record could be

old, possibly very old.” Id. at 5. He also asserted that the government’s

statement that “nearly” all the informant’s tips from March through December

2018 were accurate meant that some of them weren’t, and that Malafa hadn’t

disclosed that. Id. The defendant argued that the 8th Street affidavit hadn’t

disclosed how many times the informant had given inaccurate information,

whether he/she ever had lied to police, whether he/she had committed crimes

while cooperating, whether he/she had been paid for the information, and

surmised that given the informant’s long history of cooperation, “all four things

are likely true.” Id. at 5-6.

      The defendant persisted in his assertions that Individual A had “informed

on” the defendant and indicated that the defendant’s investigator had testified

under oath at the January 18, 2019 hearing on the motion to compel that

Individual A’s own girlfriend believed he was “the informant.” Id. at 6. He noted

                                        30
that the government had not denied that Individual A was “the informant.” Id.

The defendant then reiterated his arguments about Individual A’s lack of

reliability and credibility. Id. at 6-8. The defendant also speculated, given that

Individual A had been dating the defendant’s mother “for years,” that “[l]ike in

many stepfather relationships, animosity may have built up.” Id. at 8. The

defendant also asserted that Individual A was a drug dealer, “and thus was a

professional rival to [the defendant].” Id. He argued that Malafa didn’t disclose

any of this in the affidavit. Id.

      The defendant asserted that Malafa had made one other demonstrably

false statement in the North 8th Street affidavit. Id. at 8-9. He stated that at

the end of the affidavit, Malafa had alleged that a “secondary informant” had

seen the defendant armed with a gun during drug transactions in “the past

thirty (30).” Id. at 8 (citing Dkt. No. 13-8 at 9). The defendant assumed that

Malafa meant the “past thirty (30) days,” and assumed that Malafa’s reference

to a “secondary informant” was a reference to the 28th Street informant. Id. at

8-9. The defendant argued that the 28th Street informant had told Malafa that

he’d seen the defendant with a gun up to seven days before July 8, 2018, but

that the 8th Street affidavit was signed on August 21, 2018—forty-four days

later. Id. at 9. Again, the defendant argued, Malafa had made a false statement

that something had happened in the past thirty days when it hadn’t. Id.

      The defendant devoted the rest of the reply brief to arguing that without

the allegedly false or misleading statements, the affidavit did not state probable

cause. Id. at 9-16.

      D.     The Government’s Response to Judge Jones’s Order to Compel
             (Dkt. No. 28-1)

      On March 12, 2019, the prosecutor sent defense counsel a letter,

providing the information Judge Jones had ordered it to disclose in his ruling
                                        31
on the motion to compel. Dkt. No. 28-1. The letter informed defense counsel

that the informant for the 8th Street warrant began working with law

enforcement in 2007, and that between March 13, 2018 and August 21, 2018,

that informant had provided information that led to the execution of three

successful warrants. Id.

V.    Judge Jones’s Order Granting the Motion for a Franks Hearing (Dkt.
      No. 29)

       After laying out the facts and procedural history, Judge Jones began his

analysis by noting that a defendant is entitled to a Franks hearing only when

he makes a “‘substantial preliminary showing that: (1) the affidavit contained a

material false statement; (2) the affiant made the false statement intentionally,

or with reckless disregard for the truth; and (3) the false statement was

necessary to support the finding of probable cause.’” Dkt. No. 29 at 6 (quoting

United States v. Maro, 272 F.3d 817, 821 (7th Cir. 2001)). He properly noted

that the issue is not whether the affidavit contained a false statement but

whether the affiant knew or should have known the statement was false. Id.

(citing United States v. Schultz, 586 F.3d 526, 531 (7th Cir. 2009)). Judge

Jones stated that the defendant “‘must offer evidence showing either that the

warrant affiant lied or that the warrant affiant recklessly disregarded the truth

because he “in fact entertained serious doubts as to the truth of his

allegations” or had “obvious reasons to doubt the veracity of the allegations.”’”

Id. at 7 (quoting United States v. Jones, 208 F.3d 603, 607 (7th Cir. 2000)). He

explained that this was a substantial burden for the defendant to meet, and

that the defendant had to make more than conclusory allegations and had to

support them with an offer of proof. Id. (quoting Franks, 438 U.S. at 171). He

also discussed the fact that the defendant was required to show that if

deliberately false statements had been omitted, or deliberately omitted
                                        32
information had been included, the affidavit would not have shown probable

cause. Id. (quoting United States v. McMurtrey, 704 F.3d 502, 509 (7th Cir.

2013)). Judge Jones conceded that for these reasons, “‘Franks hearings are

rarely required.’” Id. (quoting United States v. Johnson, 580 F.3d 666, 670 (7th

Cir. 2009)).

      Judge Jones found that the defendant had made a “substantial

preliminary showing that the 8th Street affidavit contains false or misleading

statements and omissions.” Dkt. No. 29 at 9. First, he pointed to the fact that

the affidavit “falsely claimed” in Paragraph 18 that the 28th Street warrant was

executed in the past thirty days. Id. Second, he found that the affidavit was

misleading when it said that the 28th Street warrant was executed at the

defendant’s “prior residence.” Id. at 10. Judge Jones reasoned that the officers

found no personal identifiers linking the defendant to the 28th Street residence

and that one of the residents said the defendant never lived there. Id. Third,

Judge Jones found that paragraph 18 was misleading because it “appears to

link the claim of ongoing drug dealing” by the defendant to the evidence

recovered from the 28th Street search. Id. He concluded that the affidavit

provided no support for Malafa’s claim that he knew the defendant was

trafficking heroin and cocaine at the time Malafa applied for the warrant. Id. at

11. Finally, Judge Jones held that the affidavit was misleading when it claimed

that indicia of narcotics trafficking and unlawful possession of firearms were

located during the 28th Street search. Id. He cited the fact that the officers

found no evidence of drug distribution at the 28th Street residence (no scales,

packaging materials, large amounts of cash) and no firearms. Id. He also

opined that, contrary to the government’s assertion, the amounts of drugs

found at the 28th Street residence were not “substantial.” Id. He found the

                                        33
reference to indicia of “unlawful possession of firearms” equally misleading,

noting that while officers had found ammunition, magazines, a holster and an

empty case at the 28th Street address, they’d found no guns. Id.

      In addition to finding that the affidavit contained false and misleading

statements, Judge Jones also concluded that that affidavit omitted material

information about the informant. Id. at 12. While Judge Jones agreed with the

government that the defendant’s belief that the informant was Individual A was

based on conjecture and assumptions, he characterized it as “unfair” of the

government to criticize the defendant for speculating about the informant’s

identity while refusing to disclose that identity. Id. at 12-13. Judge Jones said,

“[w]ithout knowing additional details about the informant, the Court is not in a

position to say whether the affidavit misled the issuing judge into believing that

the informant was credible or whether the affidavit omitted key details about

the informant’s credibility.” Id. at 13.

      Judge Jones also found that the defendant made a substantial

preliminary showing that Malafa recklessly disregarded the truth in the 8th

Street affidavit. Id. He pointed out that Malafa was the author of both the 28th

Street and 8th Street warrant and had participated in both searches, so he

would have known when the 28th Street search took place and what the

officers recovered there. Id. Judge Jones noted that Malafa had worked with

both informants and had been the lead investigator in the case against

Individual A, and concluded that “[t]hese facts constitute inferential evidence

that Officer Malafa had ‘obvious reasons’ to doubt the veracity of his

allegations.” Id.

      Finally, Judge Jones concluded that the affidavit was more misleading

than false, requiring him to reconsider the affidavit after incorporating the


                                           34
misleading omissions. Id. at 13-14 (citing McMurtrey, 704 F.3d at 509). (Judge

Jones opined that the one false statement in the 8th Street affidavit—the fact

that the 28th Street searched occurred within the past thirty days, rather than

the past forty-five days, was “clearly immaterial.” Id. at n.1.) He found that with

a “more complete depiction of the 28th Street search, the case for probable

cause is thin, consisting of the informant’s statement that [the defendant] had

a firearm inside his 8th Street residence.” Id.

      As to the level of detail the informant provided, Judge Jones recounted

that the informant had described the defendant, indicated that he lived at the

North 8th Street address, provided that he drove the green Pontiac Grand Prix

and reported that he had a felony arrest warrant. Id. The informant also had

said that he/she saw the defendant with a firearm inside the North 8th Street

residence within the past week and that the defendant armed himself inside

the residence for protection from other drug dealers. Id. Judge Jones

characterized this information as “rather minimal” and leaving “much to be

desired” in terms of detail. Id. He noted that the affidavit did not say how the

informant came to be at the 8th Street residence, where the informant was

when he/she saw the gun, the type of gun or where the defendant kept the

gun. Id. at 14-15. Judge Jones decided that this factor weighed in favor of the

defendant’s argument that with the omitted information included, the

informant’s credibility/reliability was questionable. Id. at 15.

      Regarding the extent of the informant’s first-hand observation, Judge

Jones found that this factor weighed in favor of the informant’s credibility,

because the informant had observed the defendant with the gun. Id.

      As to the degree of corroboration for the informant’s information, Judge

Jones concluded that the information was only “minimally corroborated.” Id.


                                        35
He recounted that Malafa had seen the green Pontiac outside the North 8th

Street residence within the forty-eight hours before he applied for the warrant.

Id. But he noted that while Malafa had claimed to have observed the defendant

at the residence, Malafa didn’t say when he’d seen the defendant there. Id. He

stated that while Malafa had confirmed the informant’s statement that there

was a warrant out for the defendant, it turned out that the warrant was for a

probation violation, “not a felony,” as the informant had said. Id. He noted that

Malafa had confirmed that the defendant had a felony heroin-trafficking

conviction. Id. at 15-16. But Judge Jones concluded that Malafa had

corroborated “only minor facts and legal conduct” (citing United States v.

Glover, 755 F.3d 811, 817 (7th Cir. 2011)). He found that this factor weighed

“infinitesimally in favor of the informant’s credibility, if at all.” Id. at 16.

      In terms of the time interval between the date the informant observed the

defendant with the gun and the date of the affidavit, Judge Jones found that

this factor weighed in favor of the informant’s credibility, because the

informant had observed the firearm within the past seven days. Id.

      Regarding the informant’s personal appearance before the court

commissioner, Judge Judge found that factor to be neutral, because the

informant did not appear before Commissioner Moore. Id.

      Judge Jones then turned to the fact that the government relied “heavily

on the informant’s lengthy track record of providing reliable information.” Id.

While conceding that an informant’s record of providing useful information

was, according to the Seventh Circuit, “strong evidence” of reliability, citing

United States v. Taylor, 471 F.3d 832, 840 (7th Cir. 2006), and admitting that

the informant’s track record here was “unusually impressive,” Judge Jones

found that the affidavit omitted “highly relevant information that could


                                           36
undermine the informant’s credibility.” Id. at 16-17. He noted that the affidavit

didn’t say when the informant had started working with law enforcement;

Judge Jones learned that information when he partially granted the

defendant’s motion to compel. Id. at 17 n.3. He said that the affidavit didn’t

disclose whether the informant ever had provided “bad information to law

enforcement, whether the informant had a criminal record, whether the

informant had committed crimes while cooperating with law enforcement, or

whether the informant was being paid for his/her information.” Id. at 17-18.

      Judge Jones also noted that Malafa did not explain in the affidavit what

Malafa meant by “reliable information.” Id. at 18. He observed that in the case

of the 28th Street affidavit, the informant’s information had “proved to be

incorrect,” but that the police had recovered contraband from that location,

and he questioned whether that kind of situation might have been included in

the over 100 search warrants attributed to the 8th Street informant. Id.

      Judge Jones found that the affidavit didn’t provide the informant’s

motive for providing information. Id. While the government responded that the

affidavit stated that the informant had given statements against his/her penal

interest, based on his/her personal involvement in criminal activity, Judge

Jones found that “those boilerplate paragraphs appear to have been mistakenly

included in the 8th Street affidavit,” because the identical paragraphs appeared

in the 28th Street affidavit and the affidavit in support of the warrant to search

Individual A’s residence. Id.

      Judge Jones clarified that it was common, and permissible, to use

boilerplate language in affidavits in support of search warrants, but concluded

that that particular boilerplate language clearly did not apply to the 8th Street

affidavit, because the informant hadn’t provided any information about drug


                                        37
activity at the 8th Street address (as referenced in paragraph 8) or admitted to

purchasing drugs from the defendant or implicated him/herself in the

possession of the firearm (as referenced in paragraph 13). Id. at 18-19. Judge

Jones rejected the government’s reliance on those paragraphs to show the 8th

Street informant’s motive. Id.

      While admitting that the omission of adverse credibility information

wasn’t necessarily fatal to a detailed, extensively corroborated affidavit, Judge

Jones found that the 8th Street affidavit was neither detailed nor extensively

corroborated. Id. at 19. He concluded that the informant’s extensive track

record, that “may not be as impressive as it appears,” didn’t make up for other

credibility deficiencies. Id.

      Judge Jones then addressed the defendant’s speculation that Individual

A might be the 8th Street informant, and stated that it was “reasonable to

believe that [Individual A], an apparent drug dealer himself who was dating [the

defendant’s] mother, had a vendetta against [the defendant].” Id. at 20. That led

Judge Jones to conclude that probable cause “likely would not exist if

[Individual A] was the informant and his adverse credibility information had

been included.” Id.

      In concluding his discussion of probable cause, Judge Jones wrote:

      The information provided by the 8th Street informant was recent
      and based on firsthand observation, but it lacked detail and
      corroboration: the affidavit also omitted crucial facts that would
      tend to undermine the informant’s credibility. Considering the
      totality of the circumstances, the Court finds that [the defendant]
      has sufficiently demonstrated (albeit barely) that, had the
      misleading omissions been included, the 8th Street affidavit would
      not have established probable cause.

Id. at 20.



                                        38
      Judge Jones granted the motion to hold a Franks hearing but ordered

that the “testimony at the hearing will be strictly narrowed to ensure that the

informant’s identity is not revealed.” Id. at 20.

VI.   The Government’s Objections (Dkt. No. 32) and the Defendant’s
      Responses (Dkt. No. 36)

      A.     The Government’s Objections (Dkt. No. 32)

       The government first objects that in concluding the 8th Street affidavit

was misleading, Judge Jones did not apply the presumption that the warrant

was valid, and that he did not focus on Malafa’s state of mind, instead viewing

the facts in the light most favorable to the defendant. Dkt. No. 32 at 7-8. The

government argues that Judge Jones improperly relied on the hearsay

statements in Gowin’s affidavit. Id. at 8-10. The government asserts that

viewing the evidence in the light most favorable to the defendant caused Judge

Jones to make several factual errors, including:

           • Judge Jones wrote that the search of the 28th Street
             residence “turned up dry with respect to Mr. Cloyd,” and that
             the “officers did not find any evidence linking [the defendant]
             to that residence.” Id. at 10. The government asserts that in
             making this conclusion, Judge Jones ignored the defendant’s
             own evidence, Gowin’s affidavit, in which Gowin averred that
             that the defendant’s “aunt” and cousin lived at 28th Street
             and that Ms. Bohannon claimed to have told the police that
             in early July 2018, the defendant had moved out the
             belongings he had stored there for a week. Id. at 11. The
             government asserts that Judge Jones didn’t consider the fact
             that Bohannon was the defendant’s aunt, that she might
             have had some incentive to protect the defendant by telling
             police he’d never lived there, that she didn’t specify the name
             of the officer to whom she gave the information, or that her
             information linked the defendant to the house. Id. The
             government also says that Judge Jones does not have
             appeared to consider other evidence Malafa may have had
             that led him to state that the 28th Street address was the
             defendant’s “prior residence,” such as the fact that the
             informant for the 28th Street address had told Malafa that

                                         39
    the 28th Street address was the defendant’s prior residence.
    Id. at 12. The government asserts that what the officers found
    during their search of the 28th Street address “did not
    completely refute” the 28th Street informant’s assertion that
    28th Street was the defendant’s prior residence, and that
    “one can argue that it supported” the 28th Street informant’s
    claim because the defendant’s aunt and cousin lived at 28th
    Street and the aunt said the defendant had just removed his
    belongings. Id.

•   The government next points to Judge Jones’s conclusion that
    Malafa had obvious reasons to know that the officers did not
    find the “indicia of narcotics trafficking and unlawful
    possession of firearms” at the 28th Street residence. Id. at 12-
    13. As to Judge Jones’s observation that the officers had not
    found any guns at 28th Street, the government points out
    that Malafa did not say as much in the 8th Street affidavit.
    Id. at 13. Rather, the government emphasizes, Malafa said
    the officers found “indicia” of unlawful firearm possession;
    the government argues that the ammunition, magazines,
    holster and gun case found at 28th Street constituted that
    “indicia.” Id. As to Malafa’s assertion about “indicia” of drug
    trafficking being found at 28th Street, the government argues
    that Judge Jones did not consider the fact that officers found
    over thirty-five grams of marijuana, twenty-seven ecstasy
    pills in a clear plastic bag, fifty-seven prescription pills in an
    unlabeled pill bottle and the indicia of firearm possession at
    28th Street. Id. at 15. The government asserts that these
    items gave Malafa a basis for stating that there were “indicia”
    of drug dealing at the 28th Street residence, along with his
    statement that in his experience, drug dealers frequently
    possess weapons. Id. at 14-15.

•   The government next addresses Judge Jones’s conclusion
    that Malafa did not have a basis for his statement that he
    knew through past experience that the defendant was
    involved in the trafficking of heroin and cocaine base. Id. at
    15. The government asserts that the 28th Street informant
    had told Malafa that the defendant was armed while dealing
    cocaine and that the 8th Street informant told Malafa that
    the defendant armed himself to protect himself from other
    drug dealers. Id. The government also asserts that the
    defendant had prior convictions for distributing controlled
    substances, including heroin, and that this “informed Officer


                               40
              Malafa’s state of mind” when Malafa made the assertion. Id.
              at 15-16.

          •   The government then turns to Judge Jones’s statement that
              it was unfair for the government to argue that the defendant’s
              claims about Malafa’s failure to disclose Individual A’s
              credibility flaws were based on speculation when the
              government refused to confirm or deny that Individual A was
              the informant. Id. at 17. The government reiterates that the
              defendant relied on speculation, rather than evidence, to
              challenge Malafa’s credibility, and that Judge Jones
              improperly relied on that speculation to conclude that
              Malafa’s affidavit was misleading. Id. at 18.

      The government then turns its focus to Judge Jones’s finding that

without the allegedly omitted information, the affidavit lacked probable

cause. Id. at 19. The government asserts that Judge Jones did not

specify what information about the North 8th Street informant Malafa

had left out of the affidavit. Id. The government contends that Judge

Jones was only speculating about what information might have been

omitted. Id. It argues that Judge Jones was “inappropriately influenced

by the red herring of the defendant’s speculation that [Individual A] was

actually [the 8th Street informant].” Id. at 20. The government maintains

that the evidence the defendant presented contains no facts that

undermine the 8th Street informant’s credibility. Id. at 21. The

government points to the fact that Judge Jones characterized the 8th

Street informant’s record as “unusually impressive,” but speculated that

it might not be as impressive if one knew more about the circumstances

surrounding each warrant. Id.

      The government also contends that when Judge Jones weighed the

factors relevant to determining the credibility of an informant whose

information forms the basis for a warrant affidavit, he found that more of


                                        41
those factors weighed in favor of credibility than against, yet concluded

that the affidavit would not have been sufficient to state probable cause

without the allegedly omitted information. Id. at 22. Judge Jones held as

much, the government argued, despite finding that the informant had

personally seen the defendant with a gun at 8th Street, had provided

that information in the week prior to the affidavit and concluding that

Malafa was able to corroborate some of the information the informant

had provided. Id. at 23-24.

      The government challenges Judge Jones’s criticisms of the lack of

detail in the 8th Street informant’s information. Id. at 26. It argues that

the details that Judge Jones said that he would have liked to see in the

affidavit—how the informant came to be at the residence, where he was

in the house, or the type of gun used by the defendant—are not required

to establish probable cause.

      B.    The Defendant’s Response (Dkt. No. 36)

      The defendant accuses the government of misreading Judge Jones’s

order. Dkt. No. 36 at 1. The defendant asserts that if Malafa had been truthful

and accurate and had included “all the material information,” Paragraph 18 of

the 8th Street affidavit would have read as follows, with the defendant’s

additions in bold:

      18. Affiant suspects that [the defendant] is involved in the
      trafficking of drugs; the affiant executed a search warrant at a home
      on 28th Street forty-two days ago; that search was based on
      information from a confidential informant who claimed to have
      seen [the defendant] sell cocaine inside that residence; a search
      of that residence recovered 35.56 grams of marijuana, 21
      ecstasy pills, an anti-seizure medication called Clonazepam, a
      gun case, two loaded magazines, and a holster, but no cocaine;
      the recovered drugs were not packaged for sale; officers found
      no packaging materials, cutting agents, large amounts of case,
      safes, scales, or other times suggestive of drug sales; five people
                                        42
       were present, but [the defendant] was not; officers found no mail
       or identifying documents with [the defendant’s] name; one
       resident of the home told officers that [the defendant] had never
       lived there, although [the defendant] had visited another
       resident and briefly stored property there; this resident told
       officers that she had never seen [the defendant] with cocaine,
       heroin, or guns; the resident then took an officer to an
       address—not on 8th Street—where she believed [the defendant]
       lived; no charges were brought as a result of the search of the
       28th Street home; . . . .
       Further, according to reports from other officers, the informant
       has provided detailed information since at least 2007 that has led
       to the execution of at least one hundred search warrants, resulting
       in the recover of large amounts of cocaine and marijuana and at
       least one hundred wanted subjects. Of these search warrants,
       three were executed since March 2018. The informant has also
       given inaccurate information during this same period.1

Id. at 3.

       The defendant argues that it was reasonable for Judge Jones to rely

on Gowin’s affidavit. Id.at 7. He notes that the government didn’t object to

the affidavit in any of the litigation before Judge Jones. Id. Because the

government since has objected to the affidavit, the defendant explains that

after Gowin interviewed Ms. Bohannon, Gowin called her and asked her to

sign an affidavit of her own, which she agreed to do. Id. The defendant

says Gowin drafted an affidavit for Bohannon, and Gowin and a lawyer

from defense counsel’s office went to the 28th Street address to meet with

Bohannon. Id. at 8. The person who answered the door indicated that she



1 The defendant’s sole basis for his assertion that the affidavit should have said
that the informant had provided inaccurate information appears in a footnote
in the government’s opposition brief to the motion for a Franks hearing; the
footnote says, “This CI has been working with MPD for at least two years with
multiple MPD officers. The officer who has been working with this CI for the
past nine months has indicated that nearly all of the information provided over
that period has proven to be accurate and has led to the execution of
successful search warrants.” Dkt. No. 15 at 12 n.2 (emphasis added).
                                       43
was Bohannon’s mother and refused to allow Gowin to speak with

Bohannon. Id.

      More relevant, says the defendant, is the fact that Judge Jones relied on

only one of Bohannon’s statements to Gowin—that she told Gowin she’d told

the police the defendant didn’t live at the 28th Street address—and that Judge

Jones “didn’t take [that statement] as a hard fact.” Id. The defendant

speculates that Judge Jones mentioned only this statement because it was “the

most reliable one,” and that Judge Jones used it “to support a point

established by other evidence.” Id. The defendant also asserts that the

government tries to eat its cake and still have it—it argues that Judge Jones

erred in considering Gowin’s affidavit recounting Bohannon’s statements, but

also asserts that Bohannon’s statements support a finding that the 28th Street

address was linked to the defendant. Id. at 9. The defendant argues that the

government cherry-picks the Bohannon statements that support its arguments

and dismisses those that don’t. Id.

      The defendant next argues that the evidence he presented permits an

inference that Malafa was misleading when he said the 28th Street address was

the defendant’s prior residence and that the search of that address revealed

“proof” of narcotics trafficking unlawful gun possession. Id. at 9-10. The

defendant argues that only one person told police that the defendant had lived

at 28th Street, and that was the 28th Street informant. Id. at 10. The

defendant insists that the search of the 28th Street address “undermined that

informant’s credibility,” because the informant said that the defendant lived in

and controlled the 28th Street residence but the police “found no physical

evidence linked to [the defendant]. No property, no mail, nothing.” Id. The

defendant emphasizes that Bohannon said that the defendant never had lived


                                       44
at 28th Street, lived at a different location and had kept property there for a

short time. Id.

      As to Malafa’s statement that the 28th Street informant said the

defendant was selling cocaine at that residence, the defendant points to the

fact that the officers found no cocaine there. Id. at 10-11. He also asserts that

the officers “found no ‘indicia’ of drug sales at all—no corner cuts, no baggies,

no cutting agents, no California scales, no large amounts of cash, no drug

residue.” Id. at 11. He says that the officers found only a “small amount of

marijuana, about twenty ecstasy pills, and some clonazepam—a prescription

antiseizure medication.” Id. The defendant argues that these drugs weren’t

“packaged for sale,” that the officers found no guns and that “[n]o charges were

brought as a result of this search.” Id. Relating to the assertion about indicia of

illegal firearms possession being found at 28th Street, the defendant asserts

that none of the firearms-related items were found near the drugs; he says the

gun case was in the basement, and the loaded magazines and holster were

found in a separate room. Id. at 12.

      The defendant also maintains that Judge Jones considered Malafa’s state

of mind, finding it reasonable to expect that Malafa’s statements would be

consistent with the results of the 28th Street search. Id. at 12-13. The

defendant points to statements Malafa made that were not consistent with the

results of that search—stating that the defendant lived at 28th Street, saying

that the search revealed indicia of narcotics trafficking. Id. at 13. The

defendant disagreed with Judge Jones that Malafa’s statement that the 28th

Street search occurred within the past thirty days when it occurred forty-two

days prior was immaterial; the defendant asserts that by claiming that the




                                        45
search occurred within the past thirty days, Malafa made it seem as if the prior

search were “more timely.” Id. at 13.

      The defendant asserts Malafa’s statement that he “knew” that the

defendant was involved in trafficking heroin and cocaine base “went too far.”

Id. at 14. He asserts that the 28th Street informant didn’t mention heroin or

crack; he/she said only that he/she had seen a sale of cocaine. Id. He says the

8th Street informant said nothing about seeing drugs. Id. He says the 28th

Street search did not uncover cocaine, crack or heroin. Id. The defendant

asserts, therefore, that Judge Jones’s conclusion that the record didn’t support

Malafa’s claim that he knew from past experience that the defendant was

involved in heroin or crack trafficking at the time of the warrant application

was reasonable. Id.

      The defendant argues that Judge Jones did not hold against the

government its refusal to confirm or deny that Individual A was one of the

informants when Judge Jones considered the first two prongs of the Franks

standard. Id. at 15. The defendant thinks Judge Jones should have relied on

evidence about the 8th Street informant’s record to conclude that Malafa had

knowingly omitted material information. Id. The defendant states:

      No informant works for 11 years without having a long criminal
      history. Nor could such an informant have a perfect track record.
      Indeed, the informant did not, and had given wrong information just
      since March 2018. See Doc. 15 at 12, n.2 (claiming that “nearly” all
      of the informant’s recent information had been accurate).

Id. The defendant also asserts that Malafa didn’t have personal knowledge

about the informant’s track record, because Malafa been an officer for only

three years. Id. at 16. The defendant says, “As far as what Officer Malafa did

know, that informant had generated three search warrants in the five months



                                        46
leading up to the 8th Street warrants—notable, yes, but far from the figures

cited in the affidavit.” Id.

       The defendant says that even though he disagrees with some of Judge

Jones’s analysis, “[Judge Jones] got it right overall.” Id. The defendant agrees

that the evidence showed that the “affidavit was ‘infected’ by a recurring

‘defect’: ‘using broad characterizations instead of precise descriptions.’” Id.

(citing Dkt. No. 29 at 11). The defendant says the broad characterizations were

wrong. Id.

       Finally, the defendant argues that Judge Jones was right that the

affidavit would not have stated probable cause if the allegedly omitted

information had been included. Id. at 17. He asserts that if the evidence

permits an inference that probable cause was lacking, that is enough to require

the Franks hearing. Id. He criticizes the government for citing decisions that

analyze probable cause in contexts other than a Franks challenge. Id. at 17-18.

And he argues that there was a lot more that Judge Jones could have

mentioned many other facts in support of his analysis of the informant

credibility factors that would have shored up his conclusion that the 8th Street

informant was not reliable enough to support a probable cause finding. Id. at

18-24.

VII.   ANALYSIS

       A.    Standard of Review

       Judge Jones’s decision granting the defendant’s motion for Franks

hearing was a non-dispositive order. Rule 59(a) governs the referral of non-

dispositive matters—in this case, the motion for a Franks hearing—to

magistrate judges. Fed. R. Crim. P. 59(a). It requires the district court to

consider timely objections and to “modify or set aside any part of the order that


                                        47
is contrary to law or clearly erroneous.” Id. The government’s objection was

timely, so the court must modify or set aside any part of the order that is

contrary to law or clearly erroneous. The clear error standard means that the

court may overturn the magistrate judge's ruling only if it is “left with the

definite and firm conviction that a mistake has been made.” United States v.

Jefferson, 2009 WL 4549189, *1 (E.D. Wis. Nov. 27, 2009) (citing Weeks v.

Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997)).

      B.     Franks Hearing Standard

      Under the Fourth Amendment, the use of search warrants calls for

probable cause determinations by a “neutral and detached magistrate.” United

States v. Clark, 935 F.3d 558, 563 (7th Cir. 2019) (quoting Johnson v. United

States, 333 U.S. 10, 14 (1948)). “The application for the warrant ‘must provide

the magistrate with a substantial basis for determining the existence of

probable cause.’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 239 (1983)). It

stands to reason that the “neutral and detached” magistrate’s ability to

determine whether the affidavit for the warrant states probable cause “depends

on the accuracy of the information the police submit.” Id. A warrant isn’t valid

if the police get it “‘by deliberately or recklessly presenting false, material

information,’ or by omitting material information from the affidavit provided to

the issuing judge.” Id. (quoting. McMurtrey, 704 F.3d at 508). If a defendant

seeks to invalidate a warrant on the ground that the police obtained it by

purposefully or recklessly presenting false material information or omitting

material information, “a defendant at a so-called Franks hearing must prove by

a preponderance of the evidence either falsity or recklessness, as well as

materiality.” Id. (citing McMurtrey, 704 F.3d at 509).




                                         48
      “There is, of course, a presumption of validity with respect to the affidavit

supporting the search warrant.” Franks, 438 U.S. at 171. Given that,

      [t]o mandate an evidentiary hearing, the challenger’s attack must be
      more than conclusory and must be supported by more than a mere
      desire to cross-examine. There must be allegations of deliberate
      falsehood or of reckless disregard for the truth, and those allegations
      must be accompanied by an offer of proof. They should point out
      specifically the portion of the warrant affidavit that is claimed to be
      false; and they should be accompanied by a statement of supporting
      reasons. Affidavits or sworn other otherwise reliable statements of
      witnesses should be furnished, or their absence satisfactorily
      explained. Allegations of negligence or innocent mistake are
      insufficient. The deliberate falsity or reckless disregard whose
      impeachment is permitted . . . is only that of the affiant, not of any
      nongovernmental informant. Finally, if these requirements are met,
      and if, when material that is the subject of the alleged falsity or
      reckless disregard is set to one side, there remains sufficient content
      in the warrant affidavit to support a finding of probable cause, no
      hearing is required. On the other hand, if the remaining content is
      insufficient, the defendant is entitled, under the Fourth and
      Fourteenth Amendments, to his hearing.

Id. at 171-172.

      To convince a court to hold a Franks hearing, the defendant “does not

need to prove the Franks violation.” Clark, 935 F.3d at 563. He must “only

make a substantial and preliminary showing (1) that the warrant application

contained a material falsity or omission that would alter the issuing judge’s

probable cause determination, and (2) that the affiant included the material

falsity or omitted information intentionally or with a reckless disregard for the

truth.” Id. (citing Glover, 755 F.3d at 820).

      Despite the Clark court’s use of the word “only,” the Seventh Circuit has

observed in other cases that “[i]t is relatively difficult for a defendant to make

the ‘substantial preliminary showing’ required under Franks.” McMurtrey, 704

F.3d at 509. As discussed in Franks itself, the defendant must allege that the

affiant made false material statements, or omitted material information,

                                         49
deliberately or recklessly, must support those claims by sworn statements and

must show that without the statements or omissions, there would be no

probable cause. Id. (citing Franks, 438 U.S. at 171-172.) The Seventh Circuit

has explained that “‘[t]hese elements are hard to prove, and thus Franks

hearings are rarely held.’” Maro, 272 F.3d at 821 (quoting United States v.

Swanson, 210 F.3d 788, 790 (7th Cir. 2000)). “A defendant seeking a Franks

hearing ‘bears a substantial burden to demonstrate probable falsity.’” Id.

(quoting United States v. Hornick, 815 F.2d 1156, 1158 (7th Cir. 1987)). And

“‘an unimportant allegation, even if viewed as intentionally misleading, does

not trigger the need for a Franks hearing.’” Id. (quoting Swanson, 210 F.3d at

791). To demonstrate the requisite state of mind of the affiant, “the defendant

must offer direct evidence of the affiant’s state of mind or circumstantial

evidence that the affiant had a subject intent to deceive based on the nature of

the omissions.” Glover, 755 F.3d at 820 (citations omitted).

      Even in cases in which the affidavit is based on information from an

informant, a court is not required to hold a Franks hearing every time “some

substantial adverse information about an informant’s credibility is omitted

from a probable cause affidavit.” Clark, 935 F.3d at 565. “[C]redibility

omissions do not require courts to infer recklessness.” Id. at 566 (emphasis in

the original). The Seventh Circuit affirmed the denial of a Franks hearing where

the police omitted damaging information about one informant’s credibility

when a second informant without credibility issues provided the police with

specific information. United States v. Musgraves, 831 F.3d 454, 459-60 (7th

Cir. 2016). The court has affirmed the denial of a Franks hearing where the

affidavit included specific information about the informant and his reliability.

United States v. Hancock, 844 F.3d 702, 707-10 (7th Cir. 2016).


                                        50
      As noted above, if the court concludes that there were material false

statements or material information was admitted, and concludes that the

affiant deliberately or recklessly made the false statements or omitted the

material information, the court then must determine whether the falsehoods or

omissions were material to the probable cause determination. In cases where

the affidavit is largely based on tips from the informant, probable cause can be

shown based on the totality of the circumstances. Id., 935 F.3d at 565. The

Seventh Circuit has identified five factors of particular relevance when an

informant is involved: (1) the level of detail the informant provided; (2) the

extent to which the informant’s information is based on his or her own first-

hand observations; (3) the degree to which police have corroborated the

informant’s information; (4) the time elapsed between the events reported and

the warrant application; (5) and “whether the informant appeared or testified

before the magistrate.” Glover, 755 F.3d at 816 (citing United States v.

Johnson, 655 F.3d 594, 600 (7th Cir. 2011)).

      C.    The Franks Procedure

      While the court does not believe that Judge Jones erred in the procedure

he used to decide the motion for a Franks hearing, the court feels it necessary

to comment on one aspect of the proceedings, because this is the second time

the court has confronted the issue in less than a year.

      As the cases indicate, the burden of making the substantial preliminary

showing of material falsity or omission and the affiant’s state of mind is on the

defendant. The defendant must support those claims with evidence in order to

make that substantial preliminary showing. But, as the Seventh Circuit has

noted, “[i]t’s not always easy to draw the Franks line between sufficient and

insufficient showings, so in some cases district courts have held ‘pre-Franks’


                                        51
hearings to give defendants opportunities to supplement or elaborate on their

original submissions.” McMurtrey, 704 F.3d at 509. For example, in a case

where the defendant had provided “only conclusory assertions that the

allegations in the affidavit were false” without providing any “evidence other

than his own self-serving statements,” the district court, “in an abundance of

caution,” held an evidentiary hearing to allow the defendant to develop his

argument. United States v. Taylor, 154 F.3d 675, 680 (7th Cir. 1998). But

holding such a hearing carries risk.

      The problem arises . . . when a ‘pre-Franks’ hearing becomes a
      vehicle for the government to present new evidence to explain the
      discrepancies identified by the defense, yet the defense is not given
      a full opportunity to challenge or rebut that evidence. Such
      government evidence is appropriate for the Franks hearing itself,
      where the defense must have the opportunity for full cross-
      examination. [United States v.] Harris, 464 F.3d [733] at 739 [(7th
      Cir. 2006)] (“The opportunity to cross-examine an officer who has
      intentionally or recklessly made false statements to procure a search
      warrant is an important aspect of a Franks hearing.”). In the Harris
      case, the district court allowed the government to bolster its
      affidavits but did not allow full cross-examination by the defense.
      For that reason, we reversed the denial of the Franks motion and
      remanded for a full hearing on the merits. Harris, 464 F.3d at 741-
      41.

McMurtrey, 704 F.3d at 509.

      The McMurtrey court ruled that the district court’s pre-Franks hearing

had gone “astray when the court allowed the government to bolster” the

affiant’s “affidavit with additional testimony to explain the discrepancies and

contradictions, but then denied the defendant the opportunity to cross-

examine [the affiant] fully on his affidavit.” Id. at 510. The court held that in

doing so, the district court “overstepped the bounds of a pre-Franks hearing,

but fell short of the procedures required for a full Franks hearing.” Id. The

court concluded that the district court “should have limited its consideration of

                                         52
new information to the defense’s evidence tending to refute probable cause,”

and “should not have considered at that preliminary step the government’s

explanation of the contradictions and discrepancies.” Id.

      In responding to the appeal in McMurtrey, the government relied on the

Seventh Circuit’s decision in United States v. Spears, 673 F.3d 598 (7th Cir.

2012). In Spears, the government responded to the defendant’s Franks motion

and the attached evidence by filing its own affidavit from the affiant. Id. at 602.

Based on those filings, the district court denied the defendant’s motion for a

hearing. Id. The defendant then filed a supplemental motion. Id. At that point,

the court “determined that a Franks hearing was necessary.” Id. In McMurtrey,

the government tried to support its argument that the district court had not

erred when it considered the additional testimony by pointing to the fact that

the district court in Spears had denied the defendant’s motion for a Franks

hearing once it reviewed the affidavit submitted by the government. McMurtrey,

704 F.3d at 509 n.3. The Seventh Circuit rejected that argument, noting that in

Spears, the district court “had later granted a full Franks hearing after the

defendant filed still more evidence.” Id. The court cautioned that “[o]ur

description of the procedures used in Spears should not be construed as

having approved the use of the government’s new affidavit to deny the original

motion for a Franks hearing,” emphasizing that the district court’s “later

Franks hearing rendered that issue moot.” Id.

      In Harris—the case the Seventh Circuit cited in McMurtrey—the district

court responded to the defendant’s motion for a Franks hearing by directing

“the government to file a supplemental affidavit from [the affiant] answering

questions about his conversations with the CI.” Harris, 464 F.3d at 739. The

district court then concluded, based on the supplemental affidavit, that


                                        53
probable cause for the search existed. Id. The Seventh Circuit found that

“[h]ere, the district court erred.” Id. The court explained that

      Considering new information presented in the supplemental filing
      that supported a finding of probable cause was beyond the trial
      court’s analytical reach. Rather, its consideration of new information
      omitted from the warrant affidavit should have been limited to fact
      that did not support a finding of probable cause.

Id. In other words, “[a]llowing the government to bolster the magistrate’s

probable cause determination through post-hoc filings does not satisfy the

Fourth Amendment concerns addressed in Franks.” Id.

      Several months ago, this court relied on McMurtrey when it concluded

that a magistrate judge had committed clear error by considering information

proffered by the government, including a letter from a case agent, in deciding to

deny a defendant’s request for a Franks hearing. In United States v. Lewis, 386

F. Supp. 3d 963 (E.D. Wis. 2019), after the parties had briefed the defendant’s

motion for a Franks hearing, the magistrate judge asked to have a status

conference with the lawyers. Id. at 980. At that hearing, the government

addressed questions from the magistrate judge “as to the date the conversation

took place that is referenced in paragraph 7 of [the affidavit].” Id. The

government also “‘direct[ed] attention to a letter produced in discovery from a

case agent, relating a conversation from a [confidential source]’ because ‘the

substance that was [memorialized] in the affidavit is backed up by the letter

from the CS.’” Id. Based on McMurtrey, this court concluded that the

magistrate judge erred “in allowing the government to explain away the

discrepancies the defendants had identified in the motion to suppress without

converting the [status conference] into a full-blown Franks evidentiary

hearing.” Id. at 982. The government had argued that it had not presented

evidence at the status conference, but simply had “relied upon evidence

                                        54
produced in discovery ‘to refute the defendants’ serious accusations that the

affiant perjured himself or made material false statements in reckless disregard

of the truth . . . .’” Id. at 981. It also argued that it hadn’t presented evidence

because “‘no one was called to testify at the [status conference].” Id. at 982.

This court rejected those arguments. The court found that the government had

conceded that it provided the magistrate judge with the case agent’s notes and

the letter from the confidential source. Id. It stated that it was “at a loss to

understand how giving the court information that it did not have in order to

rebut the defendants’ allegations of false statements or omissions does not

constitute presenting evidence, whether the documents were presented

through the testimony of a witnesses or just handed to the judge.” Id. The

court found that the purpose of providing the magistrate judge with the

documents was an attempt to rebut the defendants’ allegation of falsity, which

was “what the Franks hearing itself is for.” Id. The court concluded that by

allowing the government to present evidence rebutting the defendants’

assertions of falsity, the magistrate judge “did what McMurtrey says a district

court cannot do.” Id.

      In this case, the government provided new, rebuttal information to Judge

Jones in its brief in opposition to the defendant’s request for a Franks hearing.

In a footnote on page 12 of that motion, it stated that the 8th Street informant

had been working with the Milwaukee Police Department for at least two years,

had worked with multiple officers and had been working with a particular

officer for the past nine months. Dkt. No. 15 at 12 n.2. The government

represented that the officer had indicated that “nearly all of the information

provided over that time period has proven to be accurate and has led to the

execution of successful search warrants.” Id. The government also submitted


                                         55
evidence to Judge Jones for in camera review and hinted at the contents of that

evidence in its brief. Id. at 16 (“[A]s indicated in the evidence submitted to this

Court for in camera review, other individuals had shared with Officer Malafa

information showing that [the defendant] continued his drug dealing activities

after his release from prison.”).

      The Harris and McMurtrey line of cases prohibited Judge Jones from

considering the government’s evidence without holding a full-blown Franks

hearing. Judge Jones knew that. In a text-only order issued March 1, 2019,

Judge Jones stated, “The materials the government submitted in camera will be

returned to counsel, as the Court has not yet reviewed these materials and,

therefore, they have not played any role in this Court’s decision-making.” Dkt.

No. 27. In his order granting the defendant’s motion for a Franks hearing,

Judge Jones elaborated:

      [O]ne of the 28th Street residents claimed she told the police that
      [the defendant] never lived there. See Franks Mot. Ex. G., at ¶ 4. The
      government criticizes this evidence as “uncorroborated” and
      “biased” and attempted to refute it by submitting documents for in
      camera review. See Govt’s Resp.at 13-14. The Court returned those
      materials to the government. See Text Only Order, ECF No. 27. The
      time for the government to present its own evidence in support of
      the affidavit is at the Franks hearing, not beforehand. See
      McMurtrey, 704 F.3d at 509-10 (vacating the denial of a request for
      a Franks hearing because the district court improperly “relied on the
      government’s new bolstering evidence”); Harris, 464 F.3d at 738-39
      (same).

Dkt. No. 29 at 10.

      Given this, the court is stymied by a footnote in the government’s

objection to Judge Jones’s order granting the defendant’s motion for a Franks

hearing:

      The United States presented evidence in camera for Judge Jones to
      consider some of the context for Officer Malafa’s statement. Judge
      Jones returned that information to the United States without
                                        56
      reviewing it because he determined this was an improper attempt to
      “bolster” his affidavit. (Dkt. 28 & 29 at 10.) The purpose of this
      information was not to bolster the evidence in the affidavit, but to
      provide context to the question of Officer Malafa’s state of mind,
      which is the principal inquiry. If this Court thinks it may be
      necessary to review this information to consider his state of mind,
      and not as a means to bolster the evidence in the affidavit, the
      United States will present it. However, even without this context, as
      the United States argues herein, the defendant failed to meet his
      substantial burden, which can be the basis for denying his motion.

Dkt. No. 32 at 12 n.3.

      The government seems to contend that presenting its own evidence

rebutting the defendant’s arguments as to Malafa’s state of mind does not

constitute “bolstering” the affidavit or an attempt to rebut the defendant’s

evidence. The court doesn’t understand that reasoning. Harris and McMurtrey

make clear that if the government chooses to oppose a request for a Franks

hearing, that opposition is confined to arguing that the defendant’s evidence is

insufficient to make the substantial preliminary showing. The court may not

consider new evidence from the government in deciding whether to grant a

Franks hearing, whether the government provides the evidence to the court at

a status conference or drops it off in chambers for in camera review2 or proffers

what the evidence would show in a footnote in a pleading. The fact that the

government does not put an exhibit sticker on the document containing the

new information, or call a witness to testify to the new information, does not

convert the new information into something other than evidence. In deciding




2Providing the evidence in camera for the court’s review seems to be the worst
possible option for the government to elect, given the reasoning in Harris and
McMurtrey. Not only does the defendant not have the opportunity to respond
test the evidence at a full-blown Franks hearing, but the defendant cannot
even see the new evidence that the government asks the court to use to deny
the motion for the Franks hearing.
                                       57
whether to grant the motion for a Franks hearing, the court cannot consider

information that was not in the affidavit and not provided by the defendant.

      The court understands the government’s compulsion to provide evidence.

It is what the government does. In most of situations that arise in criminal

prosecutions, it is the government’s burden to present evidence to support its

allegations. The procedure for a defendant to obtain a Franks hearing reverses

roles; the defendant must put forward evidence to make the substantial

preliminary showing, and the government is confined to arguing that the

defendant’s evidence is insufficient. The law prohibited Judge Jones from

considering information provided by the government, and Judge Jones

committed no error—clear or otherwise—in declining to review and consider it.

      D.    The 8th Street Affidavit and the Defendant’s Evidence

      The court cannot say the same, however, about Judge Jones’s

determination that the defendant made the substantial preliminary showing

that Malafa made material false statements in or material omissions from the

8th Street affidavit and that he did so intentionally or recklessly.

      The government is correct that the court must presume Malafa’s 8th

Street affidavit was valid. The government also is correct in emphasizing that

the guiding principal for a court in deciding whether the defendant has made

the substantial preliminary showing is the affiant’s state of mind. As Franks

and its progeny explain, innocent mistakes are not enough to justify a Franks

hearing. Negligence is not enough. The defendant must make “a substantial

and preliminary showing (1) that the warrant application contained a material

falsity or omission that would alter the issuing judge’s probable cause

determination, and (2) that the affiant included the material falsity or omitted




                                        58
information intentionally or with a reckless disregard for the truth.” Id. (citing

Glover, 755 F.3d at 820).

      Hewing to that guiding principle, the court reviews only the defendant’s

evidence in support of the alleged false statements and misleading statements

in, and omissions from, the 8th Street affidavit, and considers whether that

evidence makes a substantial preliminary showing that Malafa made any false

or misleading statements or material omissions intentionally or recklessly.

             1.    Paragraph 16—Malafa’s assertion that he received
                   information from a “reliable informant”

                   a.     The “Individual A” Theory

      Malafa attested that the information in paragraphs 16, 17, 19, and 22 of

the 8th Street warrant came from a “reliable confidential informant.” Dkt. No.

13-8 at ¶16. He said that he believed the informant was credible because the

informant had described the defendant, positively identified him “through

Milwaukee Police Department Resources” and had provided detailed

information about criminal activity at the defendant’s residence. Id. at ¶23.

Malafa said that the informant “ha[d] provided detailed information against

[his/her] penal interest during a criminal investigation.” Id. He said the

informant also had provided detailed information leading to the execution of at

least 100 search warrants, “leading to the recovery of a large amount of cocaine

and marijuana, and at least one hundred (100) wanted subjects.” Finally,

Malafa said that the informant had “shown [Malafa] the locations of drug

houses from which the affiant and other law enforcement officers have

recovered and made arrests for narcotics possession offenses and firearms

recoveries in the past.” Id.

      In the request for a Franks hearing, the defendant assumed that the

informant Malafa described in these paragraphs was Individual A—Aretha
                                        59
Johnson’s boyfriend. He assumed this because Johnson told Investigator

Gowin that she thought her boyfriend was the informant for both the 28th

Street and 8th Street warrants. The defendant argued that Individual A was not

reliable, that Malafa knew Individual A was not reliable and that Malafa should

have disclosed the facts casting doubt on Individual A’s reliability in the 8th

Street affidavit.

      The government “confirm[ed]” in its December 13, 2018 responding brief

that the informant who provided the information for the above paragraphs of

the August 2018 8th Street warrant was not the informant who provided

information for the July 2018 28th Street warrant. Dkt. No. 15 at 5. Judge

Jones noted as much in his February 19, 2019 order ruling on the motion to

compel. Dkt. No. 24 at 5, 8. At that point, defense counsel was aware that

there were two informants—one who provided the information in support of the

28th Street warrant and another who provided information in support of the

8th Street warrant. Even if the defendant’s speculation that Individual A was

an informant was correct, then, there was a 50/50 chance that he was the

informant on the 8th Street warrant.

      Yet in his reply brief, the defendant again assumed that the 8th Street

informant was Individual A, and again insisted that Malafa had reason to know

that Individual A was unreliable and should have disclosed that fact. Dkt. No.

28 at 1-2. The defendant asserted that he had “a strong reason” to believe that

Individual A “informed on [the defendant]”—presumably referring to the fact

that the defendant’s “long-time girlfriend” (Johnson) had told the defense

investigator that she believed Individual A was “the” informant, and that the

government “has never denied that [Individual A] is the informant, and has

refused to say that he isn’t.” Id. at 6. Regarding the fact that there was more


                                        60
than one informant, the defendant noted that in his order granting the motion

to compel, Judge Jones had “opined that [Individual A] seemed more likely to

be the informant for the 28th Street warrant than the 8th Street warrant.” Id.

at 6 n.2.3 The defendant, however, argued that Individual A was “in his 50s,”

and that “the government’s submission reveals that the 8th Street informant

has been cooperating with police for over a decade.”4 Id.

      The defendant’s evidence does not support a conclusion that Malafa’s

statement that the 8th Street informant was “reliable” was false or misleading,

or that Malafa omitted material information about the informant, based on the

“Individual A” theory. The defendant has presented evidence that Individual A

fled a suspected drug deal on May 26, 2018, that he admitted fleeing and that

the other participant in the drug deal identified Individual A as the person who

was selling him crack. Dkt. No. 13-2 (police reports). He has presented

evidence that on June 29, 2018, Malafa signed an affidavit for a search warrant

a residence allegedly used by Individual A for drug trafficking. Dkt. No. 13-3

(search warrant and affidavit). He has presented evidence that Individual A was

arrested on July 2, 2018, Dkt. No. 13-2 at 13, and released due to the District

Attorney’s decision not to prosecute it, id. at 14. He has presented evidence



3 Judge Jones stated in the motion to compel, “[T]he benefit to [the defendant]
of knowing whether the 8th Street CI is [Individual A] is minimal. That
information would only be relevant if [Individual A] is in fact the informant.
While [the defendant] presented compelling evidence for believing that
[Individual A] is the 28th Street CI, his case for believing [Individual A] is the
8th Street CI is dubious, especially given the government’s affirmation that the
informants are not the same person.” Dkt. No. 24 at 9.
4 The defendant appears to have intended to provide a record cite for this

assertion, because “See Ex.” appears after the last sentence in the footnote.
But he provided no exhibit number, and there were no exhibits attached to the
government’s response brief. The court assumes that the defendant was
referring to the government’s letter of March 12, 2019, at Dkt. No. 28-1.
                                        61
that Individual A was in custody from July 6, 2018 through July 10, 2018.

Dkt. No. 13-4 (offender detail). None of that evidence supports the conclusion

that the informant for the 8th Street warrant was Individual A.

      The defendant has argued that Individual A is the defendant’s mother’s

long-time boyfriend. But there is no evidence to that effect in the record—there

is no affidavit from the defendant’s mother, or from anyone else, proving this

claim. It appears that at the January 18, 2019 hearing on the motion to

compel, Investigator Gowin testified that he had met with the defendant’s

mother and that she had both referred to Individual A as her boyfriend and told

Gowin that she believed that he was the informant for both the 28th Street and

8th Street warrants. Dkt. No. 23 at 2. There is no transcript of that hearing,

nor does the evidence include an affidavit from Gowin or the defendant’s

mother attesting to those facts.

      Even if the court had evidence that Individual A was the defendant’s

mother’s long-time boyfriend, the only information connecting Individual A to

the 8th Street warrant is the defendant’s mother’s assertion to Gowin that she

“believed” that Individual A was the informant for both affidavits. There is no

evidence supporting that belief.

      In his initial brief, the defendant pointed to circumstantial evidence that

he argued supported a conclusion that Individual A was the affiant for the 28th

Street warrant—timing. The defendant pointed out that police had arrested

Individual A on July 2, 2018 in the wake of the search of the alleged drug

house, that no charges were issued and that Individual A appears to have been

released from custody on July 10, 2018. He pointed out that Malafa signed the

28th Street affidavit on July 8, 2018 (two days before Individual A’s release),

and provided evidence that the search of the 28th Street residence occurred on


                                       62
July 10, 2018. Dkt. No. 13-6. The defendant appears to have considered this

timing, plus the defendant’s mother’s statement to Gowin, and concluded that

Individual A was the informant for the 28th Street warrant.

      In this court’s view, the defendant’s conclusion that Individual A was the

informant for the 28th Street warrant is speculation based on circumstantial

evidence. But it doesn’t much matter, because it sheds no light on whether

Individual A was the informant on the 8th Street affidavit—the affidavit the

defendant claims contains false or misleading statements or suffers from

material omissions.

      Because the affidavits themselves show that they were based on

information from different informants—the informant for the 28th Street

affidavit had provided information for a handful of search warrants, while the

informant for the 8th Street affidavit had provided information leading to over

100 search warrants—even if the defendant’s speculation and conjecture are

correct, and Individual A was the informant for the 28th Street warrant, that

means he wasn’t the informant for the 8th Street warrant. In his reply brief,

the defendant does an about-face, and posits that because of Individual A’s

age, he’s more likely to have been the confidential informant in for the 8th

Street affidavit—the person who had provided information leading to over 100

search warrants and over 100 wanted subjects. This is speculation on top of

speculation.

      The defendant relies on the Individual A theory for one other argument.

He points to paragraph 34 of the 8th Street affidavit, in which Malafa says that

a “secondary” informant had seen the defendant armed with a firearm during

drug transactions in the past thirty days. He assumes that that “secondary”

informant is the informant who provided the information for the 28th Street


                                       63
warrant.5 Even if that assumption is correct, the court has concluded that the

defendant’s assumption that Individual A was the informant for the 28th Street

warrant is speculation based on circumstantial evidence.

      Although the court agrees with the government that the Individual A

theory was a red herring, it notes that Malafa’s reliance on boilerplate language

in the affidavit enabled the theory, and that the government relied on that

boilerplate in its arguments. In responding to the defendant’s argument that

Malafa did not disclose that the informant—whom he believed to be Individual

A—was trying to “work off” criminal charges and had been involved in criminal

activity, the government asserted that the affidavit did disclose that

information. The government pointed to the statement in ¶8 of the affidavit that

the informant had given a statement “against their own penal interest.” Dkt.

No. 15 at 9. The government pointed to ¶13 of the affidavit, which stated that

the informant’s knowledge was based on his “personal involvement in the

purchase of narcotics” and that the informant had implicated himself or herself

in the crimes. Id.

      This argument weakened the government’s position. As discussed above,

a comparison of the 28th Street and 8th Street affidavits shows that this

language appears in both affidavits, as well as in the affidavit in support of the


5 The court acknowledges the defendant’s assertion in his response to the
government’s objection that the government has “recently confirmed . . . that
the ‘secondary informant’ mentioned in the 8th Street affidavit is the informant
in the 28th Street affidavit.” Dkt. No. 36 at 13 n.3. The court questions whether
it ought to consider that information given the holdings in Harris and
McMurtrey. One could argue that the government did not willingly present the
information, that it presented the information to the defendant and not the
court and that the defendant arguably has chosen to include that information
in his presentation of “proof.” Given the court’s conclusion that it is speculative
whether Individual A was the informant for the 28th Street warrant, however,
the court will not discuss this information further.
                                        64
warrant to search Individual A’s drug house (Dkt. No. 13-3 at page 5, ¶1; page

6, ¶6). Different informants provided the information for each of the three

affidavits, yet Malafa included identical boilerplate support for the informants’

reliability in all three. The government’s reliance on boilerplate not tailored to

the 8th Street informant to argue that the 8th Street affidavit disclosed that

informant’s motivation and involvement in criminal activity weakened the

strength of its other arguments. And Malafa’s extensive use of boilerplate

provided fodder for the defendant’s arguments.

             b.    The “100 Warrants and 100 Wanted Subjects” Theory

      The defendant also asserts that Malafa omitted material information

about the 8th Street informant relating to Malafa’s assertion that the informant

had “provided detailed information in the past that ha[d] led to at least one

hundred (100) search warrants, resulting in the recovery of a large amount of

cocaine and marijuana, and at least one hundred (100) wanted subjects.” Dkt.

No. 13-8 at ¶23. The defendant first asserted that Malafa didn’t state the period

over which the informant provided this information, asserting that “an

outdated track record is less impressive than a recent track record.” Dkt. No.

13 at 17. He speculated that, “with such a long record, that informant must

have given bad information many times too,” then criticizes Malafa for not

stating how many unsuccessful tips the informant had given. Id. at 17-18.

      None of the defendant’s evidence shows that Malafa omitted material

information. The defendant has not provided evidence indicating that the

information was outdated. The defendant has not presented evidence that the

informant provided bad information. An informant whose information leads a

judicial officer to issue over 100 search warrants and who has led police to over

100 wanted subjects has demonstrated a level of reliability, whether he


                                        65
provided the information over one year or ten. The defendant’s speculation that

the informant “must have” provided bad information is just that, and while the

odds are that he is right, speculation is not enough to warrant a conclusion

that Malafa intentionally omitted negative information. Even if the informant

did provide information that didn’t pan out, the defendant has presented no

evidence that that fact would have been material. If he gave bad information

five times but good information 100 times, would the bad information have

been material? If he gave bad information fifty times but good information 100

times, would it have been material? There is no evidence that Malafa omitted

material information—only the defendant’s speculation.

      Between the defendant’s opening brief and his reply brief, the

government provided the information that the officer working with the 8th

Street informant during the last nine months of 2018 indicated that “nearly all”

of the informant’s tips had been accurate.6 The defendant seized on that to

argue in his reply brief and his brief in opposition to the government’s objection

that Malafa should have disclosed in the affidavit that “some” of the

informant’s information during that period was not accurate. When “nearly all”

of the informant’s information was accurate, the fact that “some” of it wasn’t is

not material.

      The defendant engaged in further speculation in his reply brief, none of

which is supported by the evidence he has provided. He argued that Malafa did

not state how many times the informant had given inaccurate information,

whether the informant ever had lied to the police, whether the informant had


6Again, this is information presented by the government in support of probable
cause and the court questions whether Harris allows the court to consider it.
But the defendant has adopted it as part of his “evidence” that Malafa omitted
information.
                                       66
committed crimes while cooperating or whether the informant ever had been

paid for cooperated. Dkt. No. 28 at 5. The defendant has provided no evidence

indicating that there was any such information for Malafa to disclose—only his

reasoning that “[g]iven the informant’s long history with police (and what that

suggests about the informant), all four things are likely true.” Id. at 5-6. He

reiterated that speculation in his opposition to the government’s objection,

stating (without evidentiary support) that “[n]o informant works for 11 years

without having a long criminal history” and that such an informant couldn’t

have a perfect track record. Dkt. No. 36 at 15. Speculation that something

“likely” is true, or skepticism that something isn’t true, is not evidence, and

does not support a conclusion that Malafa omitted material information from

the affidavit.

      The defendant also asserted that Malafa couldn’t have had personal

knowledge of the informant’s track record “having been an officer for just three

years.”7 Id. at 16. This argument is not persuasive—Malafa didn’t say he had

personal knowledge of the track record, and the paragraph talks about the

informant giving information to “law enforcement.”

             2.    Paragraph 18—Malafa’s statements about what he knew
                   through past experience

      Paragraph 18 consists of two sentences separated by a semicolon. The

first sentence stated, “Affiant knows through past experience that [the

defendant] is involved in the trafficking of Heroin and Cocaine base.” Dkt. No.

13-8 at ¶18. The second sentence read, “[T]he affiant executed a search

warrant at [the defendant’s] prior residence within the last thirty (30) days, in


7The assertion is ironic given the defendant’s criticism that Malafa was
imprecise; Malafa attested that he had been an officer for three and a half years
at the time of the affidavits. Dkt. No. 13-5 at ¶2; Dkt. No. 13-8 at ¶2.
                                        67
which indicia of narcotics trafficking and unlawful possession of firearms were

located.” Id.

      The defendant has made multiple challenges to this paragraph. The most

straight-forward challenge is to Malafa’s assertion that he’d executed a search

warrant “within the last thirty (30) days.” The defendant assumes (likely

correctly) that Malafa was referring to the July 10, 2018 search of the 28th

Street address and argues that that search took place forty-two days prior to

the signing of the 8th Street affidavit, not thirty days or less. Thus, he argues,

Malafa made a false statement in paragraph 18. The government and Judge

Jones agreed that Malafa’s statement that the 28th Street search took place

within the thirty days prior to the date he signed the 8th Street affidavit was

false. This court also agrees. But the issue in relation to the request for the

Franks hearing is whether the false statement was material, and whether there

is any evidence to indicate that Malafa knowingly or recklessly made the false

statement. It is unlikely that the court commissioner would have refused to

authorize the warrant had he known the prior search took place forty-two days

earlier, but agreed to authorize it had the search taken place within the past

thirty days. A difference of months likely would have been material, but not a

difference of less than two weeks.

      Nor is there any evidence that Malafa intentionally or recklessly

misstated the time frame for the 28th Street search. The defendant argues that

because Malafa executed both searches, he had to know the date on which he

executed the 28th Street search. From that, he infers that Malafa must have

deliberately or recklessly misstated the time frame. The other alternative,

however, is that Malafa didn’t remember the exact date of the 28th Street

search warrant on the date he signed the 8th Street affidavit, so he “guess-


                                        68
timated.” The defendant has not presented any evidence that Malafa didn’t just

make a mistake, or that he wasn’t simply negligent. In fact, the entirety of the

evidence supports a conclusion of negligence, or sloppiness, rather than a

conclusion of deliberate falsehood.

      The defendant makes the same timing argument regarding paragraph 34

of the 8th Street affidavit, in which Malafa indicated that the secondary

informant had seen the defendant armed with a “firearm during drug

transactions in the past thirty (30).” Dkt. No. 13-8 at ¶34. The defendant

argues that Malafa was referring to the informant who provided the 28th Street

information. The 28th Street affidavit said the informant had seen the

defendant with a gun during a drug transaction within the prior week—that is,

the week before July 8, 2018. Thus, the defendant argues, the informant saw

the defendant with a gun at 28th Street somewhere between July 1 and July 8,

2018—anywhere from forty-five to fifty-one days before Malafa signed the 8th

Street warrant, not within thirty days prior. The court agrees that Malafa’s

“within the past thirty (30) [days]” statement appears to be false, but for the

reasons discussed above, does not consider it material and sees no evidence

that Malafa intentionally misstated the time frame.

      Next, the defendant takes issue with Malafa’s statement that Malafa

knew, “through past experience,” that the defendant was “involved in the

trafficking of Heroin and Cocaine base.” The defendant assumes that the “past

experience” to which Malafa referred was his experience in executing the 28th

Street search warrant. The government responds that Malafa was referring to

more than just that. The court understands the defendant’s assumption. It is

supported by the structure of paragraph 18—the two sentences separated by a

semicolon. “A semicolon is most commonly used to link (in a single sentence)


                                        69
two independent clauses that are closely related in thought.” UW-Madison

Writer’s Handbook, Grammar and Punctuation, Using Semicolons,

https://writing.wisc.edu/handbook/grammarpunct/semicolons/, last visited

February 17, 2019. Malafa’s choice to connect the first sentence, stating that

he knows from past experience that the defendant was involved in trafficking

heroin and crack, with the second sentence, discussing the execution of the

28th Street warrant, gives the impression that the “past experience” to which

the first sentence refers is the 28th Street search. The government’s insistence

that Malafa’s reference to “past experience” included more than just the 28th

Street search may be true, but that isn’t what paragraph 18 implies.

      Given the impression created by paragraph 18’s sentence structure, the

defendant contends that the 28th Street search could not have provided Malafa

with knowledge that the defendant was involved in trafficking heroin and

crack. The informant for the 28th Street warrant told Malafa that the defendant

was using the 28th Street address to “store and distribute quantities of

cocaine.” Dkt. No. 13-5 at 5, ¶1. The informant told Malafa that within the

week prior to the date on the 28th Street affidavit, the informant had seen the

defendant delivering cocaine inside the residence, and had seen the defendant

sell cocaine to someone inside the residence. Id. at ¶2. The 28h Street

informant mentioned only cocaine—not heroin, not cocaine base. The only true

statement Malafa could have made about the information he received from the

28th Street informant, the defendant implies, was that the defendant was

involved in cocaine trafficking.

      The government responds that Malafa also knew, as he stated in

paragraph 24 of the 8th Street affidavit (dkt. no. 13-8 at ¶24), that the

defendant had a prior felony conviction for manufacturing/delivering more


                                        70
than three grams of heroin.8 Dkt. No. 15 at 14. This is true. Had Malafa

included that information in paragraph 18, rather than placing it in a separate

paragraph later in the affidavit, his statement that he “knew through past

experience” that the defendant was involved in heroin trafficking would have

had support separate from the information provided by the 28th Street

informant.

      The evidence shows that at the time Malafa signed the 8th Street

affidavit, he knew from the 28th Street informant that the defendant was

involved in cocaine trafficking, and he knew from the defendant’s prior

conviction that (admittedly eleven years earlier) the defendant had been

involved in heroin trafficking. Had Malafa stated that he knew through prior

experience that the defendant was involved in trafficking cocaine and heroin,

the statement would have been true. But Malafa did not say that he knew

through prior experience that the defendant was involved in trafficking cocaine

and heroin. He said he knew that the defendant was involved in trafficking

cocaine base—crack—and heroin. According to the 28th Street affidavit, the

28th Street informant said nothing about crack. Neither affidavit mentions the

defendant having any conviction for crack.

      The evidence provides one other source of information Malafa could have

relied upon for his belief about the defendant’s drug dealing. He referenced, in

the second clause of paragraph 18, the search of the 28th Street residence,

stating that that search revealed “indicia of narcotics trafficking.” The police



8The government asserts that the defendant “has prior convictions [plural] for
distribution of controlled substances [plural], including heroin.” Dkt. No. 15 at
16 (emphasis added). Malafa mentioned in the 8th Street affidavit only one
prior conviction for one controlled substance—the 2009 conviction for
manufacture/delivery of heroin.
                                        71
report documenting the results of the 28th Street warrant reflects that officers

found marijuana, Clonazepam and Ecstasy in the residence, and Alprazolam

(an anti-anxiety medication) in Lazarus Burns’ pocket. Dkt. No. 13-6 at 4-5.

The search did not reveal crack cocaine.

      The evidence supports the conclusion that Malafa’s statement that he

knew from prior experience that the defendant was involved in trafficking crack

cocaine was not true. Again, the court must ask whether the false statement

was material, and whether there is evidence that Malafa made it intentionally

or recklessly. The court cannot conclude that the statement was material.

Malafa did have information giving him reason to believe that the defendant

was involved in cocaine trafficking. He could have substituted the word

“cocaine” for the words “cocaine base,” and the first sentence of paragraph 18

would have been accurate. While arguably crack is more potent than powder

cocaine, both are illegal. The court thinks it unlikely that had the

commissioner known that Malafa had information indicating that the

defendant was involved in cocaine trafficking, as opposed to cocaine base

trafficking, the commissioner would have refused to authorize the warrant.

      Nor does the evidence support the conclusion that Malafa knowingly or

intentionally made the false statement. Malafa had information from the 28th

Street informant that supported the statement that he knew the defendant was

involved in illegal drug trafficking. He could have simply said “cocaine” instead

of “cocaine base,” knowing that both drugs were illegal. His inclusion of the

word “base” seems more negligent, or sloppy, than an attempt to mislead the

commissioner into issuing a warrant he knew he could not otherwise obtain.

      The defendant makes two additional challenges to the second clause of

paragraph 18. He challenges Malafa’s statement that the 28th Street search


                                        72
was executed at the defendant’s “prior residence.” The defendant insists

repeatedly that the search of the 28th Street address revealed no connection

between the defendant and that address.

      In the 28th Street affidavit, Malafa stated that the 28th Street informant

told him that the 28th Street address was “being used” by the defendant to

store and distribute cocaine while armed “in a residence he lives in and

controls at 3848 North 28th Street . . . .” Dkt. No. 13-5 at p. 5, ¶1. The

informant also told Malafa that the defendant “arms himself with the firearm

inside his residence . . . .” Id. at pp. 5-6, ¶2. Malafa stated that the informant

had provided him with “detailed information of the criminal activity at [the

defendant’s] residence.” Id. at p. 6, ¶4. Malafa indicated that the informant had

told him that the defendant recently had bought, and was driving, a black

Chrysler Sebring with no front registration plate, and Malafa personally

observed that car in front of the 28th Street residence within the forty-eight

hours before he signed the affidavit for the 28th Street warrant. Id. at ¶6.

Finally, Malafa stated that the defendant was “associated” with the 28th Street

address. Id. at page 8, ¶11.

      The police report memorializing the 28th Street search indicates, as the

defendant argues, that the defendant was not in the residence at the time of

the search. Dkt. No. 13-6. Michaella Bohannon was there, as was Kenneth M.

Spruell; three other individuals were present, too. Id. at 4. The police report

does not mention any documentary evidence linking the defendant to the

address, such as mail or identification.

      When Investigator Gowin interviewed Michaella Bohannon four months

later, he stated that he met with her “at her home located at 3848 N. 28th

Street . . . .” Dkt. No. 13-7 at 1. This is the only evidence that the North 28th


                                        73
Street address was Ms. Bohannon’s home. Bohannon told Gowin that on the

date of the search, she’d told an unnamed police officer that the defendant

never had lived “at Ms. Bohannon’s house,” but that he did visit his cousin

Kenneth Spruell there. Id. at 2. Bohannon told the police that the defendant

had stored some of his belongings at her house “for about one week,” but that

he’d moved the belongings out in early July 2018 and that that was the last

time she’d seen him. Id. Ms. Bohannon told Gowin that she’d told police she

believed the defendant lived with his mother, Aretha Johnson, and that she’d

taken the police to Ms. Johnson’s address. Id. at 3.

      The defendant insists that the fact that the search did not reveal any

evidence that the defendant lived at the 28th Street address, combined with

Bohannon’s statements that the defendant never had lived there, show that

Malafa’s statement in paragraph 18 of the 8th Street warrant that the search

had taken place at the defendant’s “prior residence” was false. The government

responds that Bohannon’s affidavit links the defendant to the 28th Street

address, because Bohannon is the defendant’s aunt and would have reason to

lie for him. Dkt. No. 15 at 14.

      Gowin’s choice of sentence structure appears to be responsible for the

government’s belief that Bohannon was the defendant’s aunt. Gowin’s affidavit

stated that Bohannon told him that “she ha[d] known [the defendant]

practically his whole life because he is her nephew, Kenneth Spruell’s cousin.”

Dkt. No. 13-7 at 2. The government ignores the three words after the comma,

and reads the sentence as, “she ha[d] known [the defendant] practically his

whole life because he is her nephew.” Perhaps Investigator Gowin might have

clarified the relationship had he said that Bohannon had known the defendant

practically his whole life “because he is the cousin of her nephew, Kenneth


                                       74
Spruell.” Or perhaps another comma might have helped; “she has known [the

defendant] practically his whole life because he is her nephew, Kenneth

Spruell’s, cousin.” Preferred sentence structure aside, one cannot read the

sentence as written to state that Bohannon was the defendant’s aunt unless

one ignores the three words after the comma. Bohannon told Gowin that she

knew the defendant because Kenneth Spruell (one of the people arrested on the

scene at 28th Street) was her nephew, and the defendant was Mr. Spruell’s

cousin.

      The government’s speculation that Bohannon had reason to lie for the

defendant is grounded in its misreading of the sentence describing their

relationship. Perhaps, even though she isn’t his aunt, Bohannon may have

wanted to help the defendant—she stated that he visited her house and had

stored some of his belongings there for a week or so.9 But that is speculation

on the government’s part.

      Clearing the fog of misinterpretation and speculation, the evidence shows

the following: an informant told Malafa that the defendant lived at 28th Street

and that the informant had observed drugs and a drug deal there; Bohannon

allegedly told a police officer that the defendant never had lived there, but that

he visited and had stored clothes there; Bohannon told a police officer that the

defendant had moved his belongings out of the 28th Street address “in early

July 2018;” and the search of the 28th Street address did not yield the

defendant’s presence or evidence indicating that he lived there.




9The defendant also asserts that the 8th Street affidavit did not mention that
Bohannon said she told the officer that she’d never seen the defendant with a
gun or selling drugs. Given that there is no evidence that Malafa knew of
Bohannon’s statements to the officer, this argument has little force.
                                        75
      This evidence does not support a conclusion that Malafa made a false

statement in the 8th Street affidavit when he referred to 28th Street as the

defendant’s prior residence. Malafa signed the 28th Street affidavit on July 8,

2018. Dkt. No. 13-5 at page 9. Within the week prior, the informant had told

Malafa that the informant had seen the defendant with drugs in that residence.

Within the two days prior, Malafa had seen the black Chrysler Sebring parked

in front of the house. The only evidence referenced in the 28th Street warrant

that did not support the conclusion that the defendant lived there was Malafa’s

statement that Department of Corrections listed the defendant’s supervision

address as 2007 West Clarke Street. (Dkt. No. 13-5 at p. 8, ¶9.)

      Like the Individual A theory, the Bohannon information is a red herring.

Bohannon told Gowin that she had talked to “one particular male police

officer.” Dkt. No. 13-7 at 2. There is no evidence that that officer was Malafa.

There is no evidence that Malafa knew that anyone had interviewed Bohannon

or what she’d said in that interview. There are no police reports reflecting the

interview. The information from Bohannon would give Malafa reason to

question whether the defendant had lived at 28th Street only if he knew that

information, and there is no evidence that he did.10

      The evidence does not make a preliminary showing that Malafa made a

false statement, or a reckless misrepresentation, in stating that the 28th Street

search took place at the defendant’s “prior residence.”




10Had the 28th Street informant seen the defendant visit 28th Street often,
seen that he had belongings there in early July 2018, seen his black Sebring
parked there and seen him conducting drug deals there, the informant might
have believed that the defendant lived at 28th Street.

                                        76
      The defendant’s final argument regarding paragraph 18 is that Malafa

misled the commissioner when he stated that the 28th Street search turned up

“indicia of narcotics trafficking and unlawful possession of firearms.” The

defendant argues that the officers found a little marijuana, a little Ecstasy,

some prescription medication, a shoulder holster with magazines, and a gun

case with magazines; he maintains that these items do not constitute “indicia”

of drug trafficking or unlawful possession of guns. He points out that the

officers did not find scales, packaging material, cutting agent, drug residue or

large amounts of cash. He says the holster, magazines and gun case were not

found near the drugs, indicating indicia of gun ownership, but not of unlawful

gun ownership.

      The government responded that the quantities of drugs found at 28th

Street were “substantial” (a characterization Judge Jones rejected), and that

because the drugs were present in the residence, “it was reasonable to infer

that the possession of firearms in connection with those substances would be

unlawful,” citing 18 U.S.C. §922(d)(3). Dkt. No. 15 at 15. The government also

insists that while no charges resulted from the items recovered at 28th Street,

“the case was presented to the ADA, thus belying [the defendant’s] implication

that the warrant execution revealed no evidence of serious criminal activity.”

Id.

      The online edition of Black’s Law Dictionary defines “indicia” as “[s]igns;

indications. Circumstances which point to the existence of a given fact as

probable, but not certain.” https://thelawdictionary.or/indicia/ (last visited

February 17, 2020). Whether the 28th Street search revealed “indicia”—signs

or indications—of narcotics trafficking or unlawful gun possession depends on

facts not in the evidence presented by the defendant, and on knowledge of the


                                        77
drug trade. The court cannot say that Malafa’s statement in the 8th Street

affidavit was false or misleading based on the evidence in the record. The

defendant has not made the substantial preliminary showing that this

statement justifies a Franks hearing.

            3.     Other information

      In considering whether the defendant’s evidence makes a substantial

preliminary showing that Malafa knowingly or recklessly made false or

misleading statements or omissions, the court has observed that the evidence

indicates Malafa may have had more information than he included in the 8th

Street affidavit—information that could have addressed at least one of the

defendant’s criticisms. Malafa stated in the police report that the informant

had reported that the defendant was selling what the informant believed “to be

heroin, ‘crack’ cocaine base and pills.” Id. Malafa did not explain in the 8th

Street affidavit that the reason he believed the defendant to be involved in

trafficking crack was because the 28th Street informant had told him as much.

Nor did he mention that the 28th Street informant told him the informant

believed the defendant was selling pills. This evidence implies that, rather than

omitted information for fear that it did not support a finding of probable cause,

Malafa may have omitted some information that would have supported such a

finding.

      E.    Conclusion

      The defendant’s evidence does support a conclusion that Malafa relied

heavily on boilerplate that didn’t always fit the circumstances of each separate

search. It does support a conclusion that Malafa was imprecise, if not loose, in

implying that certain pieces of information supported certain conclusions. It

supports a conclusion that Malafa was not consistent in the way he related


                                        78
information in search warrant affidavits versus police reports. Defense counsel

did a lot of legwork, scrutinized Malafa’s words in detail and found these

problems. But the court cannot conclude that the problems the defense has

identified add up to a substantial showing supporting a Franks hearing.

      The court has presumed that the 8th Street affidavit was valid, has

confined its review to the defendant’s evidence and has considered whether

that evidence makes a substantial preliminary showing that Malafa made

materially false or misleading statements or omissions and whether he made

them knowingly or recklessly. The court concludes that the defendant has not

made the requisite substantial preliminary showing. The court finds that Judge

Jones committed clear error in concluding otherwise. Because the court finds

that none of Malafa’s statements were materially false or misleading, it need

not determine whether absent the allegedly false or misleading statements, the

8th Street affidavit would have supported a finding of probable cause.

VIII. CONCLUSION

      The court SUSTAINS the government’s objections, dkt. no. 32,

REVERSES Judge Jones’s order granting the defendant’s motion for a Franks

hearing, dkt. no. 29, and DENIES the defendant’s motion for a Franks hearing,

dkt. no. 13.

      The court’s staff will calendar a status conference to discuss next steps

in the litigation.

      Dated in Milwaukee, Wisconsin this 18th day of February, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge


                                       79
